EXHIBHIT 10.63

 

EXECUTION VERSION

AGREEMENT OF PURCHASE AND SALE

among

THE SELLERS NAMED HEREIN

and

WELLTOWER OM GROUP LLC

Dated as of December 27, 2018

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Article; Section

Page

 

TABLE OF CONTENTS

 

 

 

ARTICLE I DEFINITIONS

1

1.1

Defined Terms

1

ARTICLE II SALE, CONSIDERATION, INSPECTION AND CLOSING

11

2.1

Sale of Transferred Assets.

11

2.2

Gross Asset Value.

13

2.3

Escrow Deposits

14

2.4

Inspections.

14

2.5

Closing.

16

2.6

Allocated Asset Value

17

2.7

Withholding

17

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS

17

3.1

General Seller Representations and Warranties

17

3.2

Representations and Warranties of the Sellers as to the Transferred Assets

20

3.3

Operations Prior to the Closing

23

3.4

Tenant Estoppels.

27

3.5

Owners’ Associations and REAs.

27

3.6

Ground Lessor Consent and Estoppel.

28

3.7

Yuma Joint Venture Interest Matters

29

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER

29

4.1

Representations and Warranties of the Buyer

29

4.2

Covenant of the Buyer.

31

ARTICLE V CONDITIONS PRECEDENT TO CLOSING

31

5.1

Conditions Precedent to Sellers’ Obligations

31

5.2

Conditions Precedent to the Buyer’s Obligations

32

5.3

Frustration of Closing Conditions

33

5.4

Waiver of Closing Conditions

33

ARTICLE VI CLOSING DELIVERIES

33

6.1

Buyer Deliveries.

33

6.2

Sellers Deliveries.

34

6.3

Assignment of Certain Transferred Assets

37

ARTICLE VII AS-IS SALE

38

7.1

Examination

38

7.2

Effect and Survival of Disclaimer and Release

39

ARTICLE VIII TITLE AND PERMITTED EXCEPTIONS

39

8.1

Permitted Exceptions

39

8.2

Use of Cash Consideration Amount to Discharge Title Exceptions

39

8.3

Inability to Convey

39

8.4

Buyer’s Right to Accept Title

40

i

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



Article; Section

Page

 

8.5

Cooperation

40

ARTICLE IX TRANSACTION COSTS; RISK OF LOSS

40

9.1

Transaction Costs

40

9.2

Risk of Loss.

41

ARTICLE X ADJUSTMENTS PROPOSED

42

10.1

Taxes

42

10.2

Fixed Rents, Additional Rents and Security Deposits.

43

10.3

Water and Sewer Charges

45

10.4

Utility Charges

45

10.5

Contracts

45

10.6

Miscellaneous Revenues

45

10.7

Leasing Costs.

46

10.8

Owners’ Association Assessments

46

10.9

Ground Lease Rent

47

10.10

Re-Adjustment.

47

ARTICLE XI SURVIVAL OF OBLIGATIONS; LIABILITY

47

11.1

Liability of Sellers

47

11.2

Liability of Buyer

48

11.3

Cap on Liability

48

11.4

Survival.

49

11.5

Notification of Claims.

49

11.6

Mitigation

50

11.7

Additional Indemnification Provisions.

50

11.8

Exclusive Remedies

50

11.9

Sellers’ Post-Closing Liability.

50

ARTICLE XII TAX CERTIORARI PROCEEDINGS

51

12.1

Prosecution and Settlement of Proceedings

51

12.2

Application of Refunds or Savings

51

12.3

Survival

51

ARTICLE XIII DEFAULT

52

13.1

Buyer Default.

52

13.2

Seller Default.

52

13.3

Limitation on Sellers’ Liability.

53

13.4

Limitation on Buyer’s Liability.

54

ARTICLE XIV MISCELLANEOUS

54

14.1

Joint and Several Liability

54

14.2

Advisers.

55

14.3

Confidentiality; Press Release; IRS Reporting Requirements.

55

14.4

Escrow Provisions.

56

14.5

Successors and Assigns; No Third-Party Beneficiaries

58

14.6

Assignment

58

14.7

Further Assurances

58

14.8

Notices

59

14.9

Entire Agreement

60

ii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



Article; Section

Page

 

14.10

Amendments

60

14.11

No Waiver

61

14.12

Governing Law

61

14.13

Submission to Jurisdiction

61

14.14

Severability

61

14.15

Section Headings

61

14.16

Counterparts

61

14.17

Construction

62

14.18

Recordation

62

14.19

Exclusivity

62

14.20

Attorney’s Fees

62

14.21

Waiver of Trial by Jury

62

14.22

Date for Performance

62

14.23

Time of the Essence

63

14.24

Excluded Assets

63

14.25

Tenant Improvements Under Construction

63

14.26

Interpretation

64

14.27

“As-Is” Sale.

64

14.28

Disclosure Regarding Schedules.

65

 

 

 

iii

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Exhibits

Exhibit A

-

Form of Tenant Estoppel Certificate

Exhibit B

-

Form of Assignment of Leases

Exhibit C

-

Form of Assignment of Contracts

Exhibit D

-

Form of Tenant Notices

Exhibit E

-

From of Ground Lease Notices

Exhibit F

-

Form of Bill of Sale

Exhibit G

-

Form of FIRPTA Certificate

Exhibit H

-

Form of Assignment of Asset-Related Property

Exhibit I

-

Form of Sellers’ Title Affidavit

 

 

 

Schedules

Schedule A-1

-

Fee Sellers and Properties

Schedule A-2

-

Ground Lease Sellers and Properties

Schedule B

-

ROFO and ROFR Documents

Schedule C

-

ROFO Assets

Schedule D

-

ROFR Assets

Schedule E

-

SD Letters of Credit

Schedule 1.1

-

Permitted Exceptions

Schedule 2.1(b)(iii)

-

Personal Property

Schedule 2.1(b)(vi)

-

Intellectual Property

Schedule 2.6

-

Allocated Asset Value

Schedule 3.1(c)

-

Consents

Schedule 3.1(d)

-

Conflicts

Schedule 3.2(b)

-

Material Contracts

Schedule 3.2(c)

-

Leases

Schedule 3.2(c)(i)

-

Tenant Improvements, Leasing Commissions, Other Construction Work and Fees

Schedule 3.2(c)(iii)

-

Lease Forbearance Agreements and Termination Payments

Schedule 3.2(d)

-

Leasing and Brokerage Commissions and Agreements

Schedule 3.2(e)

-

Casualties and Condemnations

Schedule 3.2(f)

-

Litigation

Schedule 3.2(h)

-

Ground Leases

Schedule 3.2(h)(i)

-

Ground Lease Improvements

Schedule 3.2(h)(ii)

-

Ground Lessor Defaults

Schedule 3.2(j)

-

Building/Zoning Violations

Schedule 3.2(m)

-

Security Deposits

Schedule 3.2(n)

-

Tenant Default and Delinquency Report

Schedule 3.2(p)

-

Unpaid Claims

Schedule 3.3(g)

-

Property Management Termination Fees

Schedule 3.5

-

Owners’ Associations

Schedule 9.1

-

Transaction Cost Allocation

Schedule 10.7

-

Active Leases

 

 

iv

 

--------------------------------------------------------------------------------

 

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”), made as of the 27th day
of December, 2018 (the “Effective Date”), by and between (i) each of the
entities listed in the column entitled “Seller” on Schedules A-1 and A-2
attached hereto and made a part hereof (individually, a “Seller”; collectively,
the “Sellers”), and (ii) WELLTOWER OM GROUP LLC, a Delaware limited liability
company (the “Buyer”).  

Background

A.Certain of the Sellers are the owners of fee simple interests in the land
listed opposite their respective names on Schedule A-1 attached hereto and made
a part hereof, together with the buildings and other improvements situated on
such land (individually a “Fee Property”; collectively, the “Fee Properties”).  

B.Certain of the Sellers are the owners of ground lease interests in the land
listed opposite their respective names on Schedule A-2 attached hereto and made
a part hereof, and the owners of buildings and other improvements situated on
such land (individually a “Ground Lease Property”; collectively, the “Ground
Lease Properties”; each Fee Property and each Ground Lease Property also may be
referred to as a “Property” and collectively, the Fee Properties and the Ground
Lease Properties may be referred to as the “Properties”).  

C.The Properties listed on Schedule A-1 and Schedule A-2, together with the
Asset-Related Property (as defined below) with respect to each Property, shall
be referred to herein, collectively, as the “Assets”.

D.One Seller, CHP Yuma AZ MOB Member, LLC, is the owner of 90% of the membership
interests (the “LLC Interests”) in CHP Cypress Partners I, LLC, a Delaware
limited liability company (the “Yuma Joint Venture”).

E.The Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from the Sellers, the Assets and the LLC Interests (collectively, the
“Portfolio”), in each case on the terms and conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Article I
DEFINITIONS

1.1Defined Terms.

The capitalized terms used herein have the following meanings.

“Additional Rent(s)” shall have the meaning assigned thereto in Section 10.2(a).

 

--------------------------------------------------------------------------------

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” shall mean this Agreement of Purchase and Sale and all amendments
hereto, together with the exhibits and schedules attached hereto, as the same
may be amended, restated, supplemented or otherwise modified, from time to time,
in each case in accordance with Section 14.10.

“Allocated Asset Value” shall have the meaning assigned thereto in Section 2.6.

“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning assigned
thereto in Section 3.1(f)(i).

“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any court or Governmental Authority of competent
jurisdiction affecting or relating to the Person or property in question.

“Asset-Related Property” shall have the meaning assigned thereto in Section
2.1(b).

“Assets” shall have the meaning assigned thereto in “Background” paragraph C.

“Assignment of Asset-Related Property” shall have the meaning assigned thereto
in Section 6.2(b)(v).

“Assignment of Contracts” shall have the meaning assigned thereto in Section
6.1(b)(ii).

“Assignment of Ground Leases” shall have the meaning assigned thereto in Section
6.1(b)(ii).

“Assignment of Leases” shall have the meaning assigned thereto in Section
6.1(b)(ii).

“Association Assignment” shall have the meaning assigned thereto in Section
6.1(b)(ii).

“Assumed Contracts” shall mean all contracts which are not Terminated Contracts.

“Bill of Sale” shall have the meaning assigned thereto in Section 6.2(b)(v).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York City, New
York.

“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.

2

 

--------------------------------------------------------------------------------

 

“Buyer-Related Entities” shall have the meaning assigned thereto in Section
11.1.

“Cap” shall have the meaning assigned thereto in Section 11.3.

“Cash Consideration Amount” shall have the meaning assigned thereto in Section
2.2(a).

“Claim Notice” shall have the meaning assigned thereto in Section 11.5(a).

“Closing” shall have the meaning assigned thereto in Section 2.5(a).

“Closing Conditions” shall mean the conditions to the respective obligations of
the parties hereto to consummate the transactions contemplated by this Agreement
as set forth in Section 5.1 and Section 5.2.

“Closing Date” shall have the meaning assigned thereto in Section 2.5(a).

“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to Article VI of this Agreement.

“Closing Statement” shall have the meaning assigned thereto in Section
6.1(b)(iii).

“Closing Year” shall have the meaning assigned thereto in Section 10.2(b).

“Code” shall have the meaning assigned thereto in Section 3.1(e)(i).

“Company” shall mean CNL Healthcare Properties, Inc., a Maryland corporation.

“Contracts” shall mean, collectively, all written agreements or contracts of any
Seller relating to the ownership, operation, maintenance and management of the
relevant Property and the buildings and other improvements located thereon, or
any portion thereof, including all amendments, modifications, additions or
supplements thereto; provided, however, that for purposes of the Assignment of
Contracts, “Contracts” shall mean all Contracts other than those which
automatically terminate by their terms as a result of the transaction
contemplated by this Agreement.

“Controlling Party” shall have the meaning assigned thereto in Section 11.5(b).

“Deductible” shall have the meaning assigned thereto in Section 11.3.

“Deed” shall have the meaning assigned thereto in Section 6.2(b)(i).

“Designated Subsidiary” shall have the meaning assigned thereto in Section 14.6.

“Earnest Money” shall have the meaning assigned thereto in Section 2.3(b).

“Effective Date” shall have the meaning set forth in the Preamble to this
Agreement.

“Effective Time” shall have the meaning assigned thereto in Article X.

3

 

--------------------------------------------------------------------------------

 

“Environmental Claims” means any claim for reimbursement or remediation expense,
contribution, personal injury, property damage or damage to natural resources
made by any Governmental Authority or other Person arising from or in connection
with the presence or release of any Hazardous Substances over, on, in or under
any Property, or the violation of any Environmental Laws with respect to any
Property.

“Environmental Laws” means any Applicable Laws which regulate or control
(i) Hazardous Substances, pollution, contamination, noise, radiation, water,
soil, sediment, air or other environmental media, or (ii) an actual or potential
spill, leak, emission, discharge, release or disposal of any Hazardous
Substances or other materials, substances or waste into water, soil, sediment,
air or any other environmental media, including (A) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., (B) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.,
(C) the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq., (D) the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., (E) the Clean Water Act,
33 U.S.C. § 1251 et seq., (F) the Clean Air Act, 42 U.S.C. § 7401 et seq., and
(G) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq. and
similar state and local Applicable Law, as amended from time to time, and all
regulations and rules issued pursuant thereto.

“Environmental Liabilities” means any liabilities or obligations of any kind or
nature imposed on any Seller pursuant to any Environmental Laws, including any
(i) obligations to manage, control, contain, remove, remedy, respond to, clean
up or abate any actual release of Hazardous Substances or other pollution or
contamination of any water, soil, sediment, air or other environmental media,
located on or originating from any Property, and (ii) liabilities or obligations
with respect to the manufacture, generation, formulation, processing, use,
treatment, handling, storage, disposal, distribution or transportation of any
Hazardous Substances by any Seller.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder.

“Escrow Account” shall have the meaning assigned thereto in Section 14.4(a).

“Escrow Agent” shall mean First American Title Insurance Company, Central
Florida National Commercial Services Division, 420 South Orange Avenue, Suite
250, Orlando, Florida 32801.

“Excluded Asset” shall have the meaning assigned thereto in Section 14.24.

“Exclusion Event” shall have the meaning assigned thereto in Section 14.24.

“Executive Order” shall have the meaning assigned thereto in Section 3.1(f)(i).

“Existing Lease” shall have the meaning assigned thereto in Section 10.7.

“Fee Property” shall have the meaning assigned thereto in “Background” paragraph
A.

“First Earnest Money” shall have the meaning assigned thereto in Section 2.3(b).

4

 

--------------------------------------------------------------------------------

 

“Fixed Rents” shall have the meaning assigned thereto in Section 10.2(a).

“Good Faith Deposit” shall have the meaning assigned thereto in Section 2.3(a).

“Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).

“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including any agency or entity exercising
executive, legislative, judicial, regulatory or administrative governmental
powers or functions, in each case to the extent the same has jurisdiction over
the Person or Property in question.

“Gross Asset Value” shall have the meaning assigned thereto in Section 2.2(a).

“Ground Lease” shall mean each ground lease pursuant to which any of the Sellers
is a lessee for Land underlying Ground Lease Property and any amendments thereto
(collectively, the “Ground Leases”).

“Ground Lease Notices” shall have the meaning assigned thereto in Section
6.1(b)(ii).

“Ground Lease Property” shall have the meaning assigned thereto in “Background”
paragraph B.

“Ground Lessor” shall mean each lessor that has executed a Ground Lease
(collectively, the “Ground Lessors”).

“Ground Lessor Consent and Estoppel” shall have the meaning assigned thereto in
Section 3.6.

“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether solid, semisolid, liquid or gaseous, including asbestos,
polychlorinated biphenyls, petroleum or petroleum by-products, radioactive
materials, radon gas and any other material or substance which is defined as or
included in the definition of a “hazardous substance”, “hazardous waste”, “toxic
waste”, “hazardous material”, “toxic pollutant”, “contaminant”, “pollutant” or
“toxic substance” or words of similar import, under any Environmental Law or
that could result in the imposition of liability under any Environmental Laws.

“Improvement Deed” shall have the meaning assigned thereto in Section
6.2(b)(ii).

“Indemnified Party” shall have the meaning assigned thereto in Section 11.5(a).

“Indemnifying Party” shall have the meaning assigned thereto in Section 11.5(a).

“Inspection Period” means the period beginning on the Effective Date and ending
at 5:00 p.m., Eastern Time, on January 17, 2019.

5

 

--------------------------------------------------------------------------------

 

“Inspections” means any inspections, examinations, tests, investigations, or
studies of the Assets including, without limitation, the Properties or the
businesses conducted thereon, by or on behalf of Buyer (or any Affiliate
thereof).

“Interim Period” shall have the meaning assigned thereto in Section 10.7(d).

“IRS” shall mean the Internal Revenue Service.

“IRS Reporting Requirements” shall have the meaning assigned thereto in Section
14.3(c).

“Land” means the land more particularly described in a Title Policy.

“Leases” shall mean all leases, licenses and other occupancy agreements, for all
or any portion of the Properties and all amendments, modifications, extensions
and other agreements pertaining thereto.

“Lease Termination Payments” means all payments received by or on behalf of any
Seller with respect to a Lease with respect to any terminations, surrenders,
modifications, renewals or amendments of any such Lease.

“Leasing and Brokerage Agreements” shall have the meaning assigned thereto in
Section 3.2(d).

“Leasing Costs” shall mean, with respect to a particular Lease, all capital
costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy the initial construction
obligations of the landlord under such Lease (including any expenses incurred
for architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
relocation costs, temporary leasing costs, leasing commissions, brokerage
commissions, legal, design and other professional fees and costs, in each case,
to the extent the landlord is responsible for the payment of such cost or
expense under the relevant Lease or any other agreement relating to such Lease.

“Liens” shall mean all liens, pledges, charges, mortgages, deeds of trust,
security interests, encumbrances, title retention agreements, adverse claims or
restrictions, other than Permitted Exceptions.

“LLC Interests” shall have the meaning assigned thereto in “Background”
paragraph D.

“LLC Joint Venture Agreement” shall have the meaning assigned thereto in Section
3.1(g).

“Losses” shall have the meaning assigned thereto in Section 11.1.

“Majority Owned or Controlled Entity” shall have the meaning assigned thereto in
Section 14.6.

6

 

--------------------------------------------------------------------------------

 

“Manager(s)” shall mean one or more of the third-party management companies
presently engaged to manage certain of the Properties pursuant to management
agreements between such Managers and the applicable Sellers.

“Material Adverse Effect” shall mean any change, effect, circumstance or event
that has, individually or in the aggregate, or could be expected to have, a
material and adverse effect on the Portfolio, but excluding any circumstances
affecting the Portfolio to the extent related to (a) conditions in the United
States or global economy generally, (b) general changes in market conditions
(including changes in legal, regulatory or business conditions), (c) changes in
GAAP, (d) acts of war, armed hostilities, sabotage or terrorism, or any
escalation or worsening of such acts of war, armed hostilities, sabotage or
terrorism, (e) earthquakes, hurricanes, floods, rain or other natural acts, (f)
any changes, effects, circumstances or events that affect the Portfolio, real
estate, healthcare industries generally, (g) any change in applicable laws or
regulatory conditions, (h) the negotiation, execution or announcement of this
Agreement, (i) the failure to meet any projections provided, or (j) any action
taken by Seller at the written request of or with the written consent of the
Buyer.

“Material Contracts” shall mean all assignable Contracts, other than those
assignable Contracts which by their terms are terminable on thirty (30) days’
notice without cost or penalty, require the payment of no more than $50,000 in
any calendar year or are a part of a national contract.

“New Lease” shall have the meaning assigned thereto in Section 3.3(d).

“Outside Closing Date” shall have the meaning assigned thereto in Section
2.5(a).

“Owners’ Association” shall mean any association or organization created
pursuant to the Owners’ Association Documents.

“Owners’ Association Documents” shall have the meaning assigned thereto in
Section 3.2(g).

“Parent” means CHP Partners, LP, a Delaware limited partnership.

“Permitted Exceptions” shall mean (i) Liens for current real estate taxes or
assessments which are not yet due and payable, or are due and payable but not
yet delinquent, or that are being contested in good faith by appropriate
proceedings, (ii) any exceptions to title approved or waived by the Buyer prior
to the Effective Date or during the term of this Agreement, including (but not
limited to) those set forth on Schedule 1.1, (iii) customary utility easements
which (A) do not encroach any buildings or other improvements located at the
applicable Property, (B) are within and do not violate any setback requirements
or restrictions or Applicable Laws, and (C) do not materially and adversely
impact the current use or value of the applicable Property, (iv) the rights of
Tenants, as tenants only, pursuant to Leases, (v) any matters created or caused
by the Buyer, (vi) Liens relating to ongoing construction at the Properties in
the ordinary course and for which no payments are delinquent, (vii) Liens
arising out of, under or permitted in connection with this Agreement or the
Closing Documents.

7

 

--------------------------------------------------------------------------------

 

“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.

“Personal Property” shall have the meaning assigned thereto in Section
2.1(b)(iii).

“Portfolio” shall have the meaning assigned thereto in “Background” paragraph E.

“Properties” and “Property” shall have the meanings assigned thereto in
“Background” paragraph B.

“Property Management Credit” shall have the meaning assigned thereto in Section
3.3(g).

“Real Estate Tax” shall have the meaning assigned thereto in Section 10.1.

“REAs” shall mean those certain reciprocal easement agreements, covenants
conditions and restrictions, and similar property-related agreements encumbering
or otherwise affecting the Assets.

“Rents” shall have the meaning assigned thereto in Section 10.2(a).

“Reporting Person” shall have the meaning assigned thereto in Section 14.3(c).

“Retained Liabilities” shall have the meaning assigned thereto in Section
2.1(e).

“ROFO Asset” shall mean an Asset with respect to which all or a portion of such
Asset is encumbered under a ROFO Document, as more specifically set forth on
Schedule C attached hereto.

“ROFO Documents” shall mean, collectively or individually, as the context may
require, those certain Leases, Ground Leases, or REAs identified on Schedule B
attached hereto.

“ROFO/ROFR Options” shall have the meaning assigned thereto in Section 3.2(c).

“ROFO Party” shall mean, collectively or individually, as the context may
require, the Tenants or other parties under the ROFO Documents.

“ROFR Asset” shall mean an Asset with respect to which all or a portion of such
Asset is encumbered under a ROFR Document, as more specifically set forth on
Schedule D attached hereto.

“ROFR Documents” shall mean, collectively or individually, as the context may
require, those certain Leases, Ground Leases or REAs identified on Schedule B
attached hereto.

“ROFR Party” shall mean, collectively or individually, as the context may
require, the Tenants or other parties under the ROFR Documents.

“Schedule(s)” shall have the meaning assigned thereto in Section 14.28.

8

 

--------------------------------------------------------------------------------

 

“SD Letters of Credit” shall have the meaning assigned thereto in Section
10.2(a), and as more specifically summarized on Schedule E attached hereto.

“Second Earnest Money” shall have the meaning assigned thereto in Section
2.3(b).

“Seller Agent” shall have the meaning assigned thereto in Section 14.1.

“Seller Party” shall have the meaning assigned thereto in Section 14.1.

“Seller’s Property” shall mean, with respect to each Seller, the Property owned
by such Seller, as set forth in Schedules A-1 and A-2.

“Sellers” shall have the meaning assigned thereto in the Preamble to this
Agreement.

“Sellers’ Actual Reimbursable Tenant Expenses” shall have the meaning assigned
thereto in Section 10.2(c).

“Sellers’ Actual Tenant Reimbursements” shall have the meaning assigned thereto
in Section 10.2(c).

“Sellers’ Knowledge” shall mean the actual knowledge of the Sellers based upon
the actual knowledge of (i) with respect to the Business, John F. Starr and
Ixchell C. Duarte, and (ii) with respect to the Assets, Chris Mauth and Lisa
Smith, who are Sellers’ “Asset Managers”, without any personal liability to such
individuals; provided that each Asset Manager is the person most likely to have
knowledge of relevant facts with respect to the items covered by the relevant
knowledge qualified representation, warranty and/or statement.

“Sellers’ Reconciliation Statement” shall have the meaning assigned thereto in
Section 10.2(c).

“Sellers’ Related Entities” shall mean Sellers, their Affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing.

“Tax” shall mean any and all fees (including documentation, recording, license
and registration fees) and taxes (including net income, alternative, unitary,
alternative minimum, minimum franchise, value added, ad valorem, estimated,
income, receipts, capital, social security, service, license, excise, sales,
payroll, worker’s compensation, unemployment or compensation, duty or custom,
franchise, use, leasing, fuel, excess profits, turnover, occupation, property
(personal and real, tangible and intangible), transfer, recording and stamp
taxes, levies, imposts, duties, charges, fees, assessments, or withholdings of
any nature whatsoever, general or special, ordinary or extraordinary, and any
transaction privileges or similar taxes) imposed by or on behalf of a
Governmental Authority, together with any and all penalties, fines, additions to
tax and interest thereon, whether disputed or not.

9

 

--------------------------------------------------------------------------------

 

“Tenant Audits” shall have the meaning assigned thereto in Section 10.2(d).

“Tenant Default and Delinquency Report” shall mean that report attached hereto
as Schedule 3.2(n).

“Tenant Estoppel” shall have the meaning assigned thereto in Section 3.4(a).

“Tenant Notices” shall have the meaning assigned thereto in Section
3.4(a)6.1(b)(ii)(C).

“Tenant(s)” shall mean one or more of the tenants under the Leases, as the
context requires.

“Terminated Contracts” shall have the meaning assigned thereto in Section
2.4(c).

“Third-Party Accountant” shall mean Deloitte LLP, a Delaware limited liability
partnership.

“Third Party Claim” shall have the meaning assigned thereto in Section 11.5(a).

“TI Job Under Construction” or “TI Jobs Under Construction” shall have the
meaning assigned thereto in Section 14.25.

“Title Company” shall mean the Escrow Agent.

“Title Policy” shall mean one or more (as applicable as the context may require)
owner’s or leasehold policies of title insurance, as applicable, issued by the
Title Company, with respect to each Property in the standard form (as
applicable) used in the state in which such Property is located, insuring as of
the Closing Date, in an amount equal to the Allocated Asset Value for such
Property, that the Buyer (or a Designated Subsidiary) owns fee simple title (or
such other estate as may be applicable) to such Property free and clear of all
Liens and encumbrances other than the Permitted Exceptions, without standard
exceptions for parties in possession except pursuant to written Leases (as
Tenants only, with no rights to purchase, options, rights of first refusal or
rights of first offer), mechanics’ liens, and matters of survey.

“Transferred Assets” shall mean, collectively, the Properties, the Asset-Related
Property, and the LLC Interests.

“Treasury Regulations” shall have the meaning assigned thereto in Section
3.1(e)(i).

“Yuma Corporate Document Amendments” shall have the meaning assigned thereto in
Section 3.7

“Yuma Joint Venture” shall have the meaning assigned thereto in “Background”
paragraph D.

“Yuma Loan Assumption Documents” shall have the meaning assigned thereto in
Section 6.2(b)(vii).

“Yuma MOB Lender” shall mean Siemens Financial Services, Inc., a Delaware
corporation.

10

 

--------------------------------------------------------------------------------

 

“Yuma MOB Loan” shall mean that certain loan provided by Yuma MOB Lender in the
original principal amount of $7,215,000 and secured by a lien against the Yuma
MOB Property.

“Yuma MOB Property” shall mean that certain medical office property commonly
known as “ProMed MOB I” and located in Yuma, Arizona.

“Yuma Resignations” shall have the meaning assigned thereto in Section 3.7.

Article II
SALE, CONSIDERATION, INSPECTION AND CLOSING

2.1Sale of Transferred Assets.

(a)Except as otherwise set forth in this Agreement, on the Closing Date and
pursuant to the terms and subject to the conditions set forth in this Agreement,
the Sellers shall sell to the Buyer, and the Buyer shall purchase from each of
the Sellers, all of the Transferred Assets.

(b)The transfer of the Properties to the Buyer shall include the transfer of all
Asset-Related Property with respect to such Properties.  For purposes of this
Agreement, “Asset-Related Property” shall mean the following:

(i)all of the relevant Seller’s right, title and interest in and to all
easements, air rights, development rights, covenants and other rights
appurtenant to the applicable Property, and all right, title and interest of the
relevant Seller, if any, in and to any land lying in the bed of any street,
road, avenue or alley, open or closed, in front of, adjoining or above the
applicable Property and to the center line thereof;

(ii)all of the relevant Seller’s right, title and interest in and to all Owners’
Association Documents and REAs;

(iii)all furniture, fixtures, equipment, tools, supplies and other personal
property owned by Sellers which now or prior to the Closing are located at the
Properties, including (without limitation) all items set forth on Schedule
2.1(b)(iii),  but specifically excluding  items owned or leased by Tenants or
Managers or which are leased by the relevant Seller (collectively, the “Personal
Property”);

(iv)to the extent they may be transferred under Applicable Law, all licenses,
permits, consents, certificates, approvals, orders and authorizations presently
issued to Seller in connection with the operation of all or any part of the
Property as it is presently being operated;

(v)to the extent assignable, all warranties and guaranties issued to the
relevant Seller by any manufacturer or contractor in connection with
construction or installation of equipment or any component of the improvements
included as part of the Property;

11

 

--------------------------------------------------------------------------------

 

(vi)to the extent assignable, all other intangibles associated with the
Properties, including goodwill, all logos, designs, trade names, building names,
trademarks related to the Properties and other general intangibles relating to
the Properties, all telephone exchange numbers specifically dedicated and
identified with the Properties and any URL designations and domain names
containing the name of any Property and set forth on Schedule 2.1(b)(vi), but
specifically excluding (A) the names “CNL”, “CHP”, “CNL Healthcare Properties”
or derivatives therefrom or combinations thereof and (B) any logos or trademarks
of CNL Healthcare Properties, Inc.;  

(vii)all Ground Leases, Leases and Assumed Contracts, and all security and
escrow deposits held by the relevant Seller in connection with any such Lease or
Assumed Contract;

(viii)all books and records, tenant files, tenant lists and tenant marketing
information relating to the Properties; and

(ix)to the extent assignable, the plans and specifications, engineering drawings
and prints with respect to the improvements, all operating manuals, and all
books, data and records regarding the physical components systems of the
improvements at the Properties, each to the extent in the Sellers’ or a Sellers’
Affiliate’s possession; and

(x)any other property rights of every kind and description, wherever located,
whether real, personal or mixed, tangible or intangible, that are owned by a
Seller and related solely to the Properties.

(c)On the Closing Date and pursuant to the terms and subject to the conditions
set forth in this Agreement (including Section 3.7), among other things, the
applicable Seller shall sell, convey, assign, transfer and deliver to the Buyer,
and the Buyer shall purchase, acquire and accept from the applicable Seller, all
of such Seller’s right, title and interest in and to the LLC Interests.  Upon
the terms and subject to the conditions set forth in this Agreement, the LLC
Interests shall be transferred by the applicable Seller to the Buyer on the
Closing Date, together with all rights attaching to them, subject to terms of
the LLC Joint Venture Agreement. Notwithstanding the foregoing, if Seller’s
joint venture partner elects to participate in the sale of the Yuma MOB Property
as more particularly set forth in Section 3.7, the applicable Seller shall
convey its fee interest in the Yuma MOB Property instead of the LLC Interests at
the Closing.

(d)On the Closing Date, following receipt of proration credit or debit (as
applicable) as set forth in Article X, pursuant to the terms and subject to the
conditions set forth in this Agreement and subject to the exclusions set forth
in Section 2.1(e), as partial consideration for the Transferred Assets, the
Buyer shall assume and thereafter timely pay, discharge and perform in
accordance with their terms and to the extent arising and accruing from and
after the Closing Date (or accruing before the date of Closing if subject to
proration), the following (collectively, the “Assumed Liabilities”):

(i)all liabilities and obligations of the Seller Parties relating to or arising
under or out of any of the Transferred Assets, including in respect of the
Leases, Ground Leases, Owners’ Association, the Contracts and the LLC Joint
Venture Agreement;

12

 

--------------------------------------------------------------------------------

 

(ii)all liabilities and obligations for Taxes with respect to the ownership of
any of the Transferred Assets;

(iii)all transfer taxes for which Buyer is liable pursuant to Section 9.1; and

(iv)all other liabilities and obligations of the Seller Parties expressly
transferred to or assumed by Buyer or its Affiliates pursuant to this Agreement
or any Closing Document.

(e)Notwithstanding anything to the contrary herein, it is expressly understood
and agreed that Buyer shall not assume or have any responsibility for any
liability of the Seller Parties not expressly assumed as an Assumed Liability,
and, as between Buyer and the Seller Parties, the applicable Seller Party shall
retain all liabilities of the Seller Parties other than the Assumed Liabilities
to the extent any such liabilities arise from the transactions contemplated by
this Agreement or actions of Sellers prior to the Closing Date (collectively,
the “Retained Liabilities”).

2.2Gross Asset Value.

(a)The purchase price for the sale of the Transferred Assets is One Billion Two
Hundred Fifty Million Dollars ($1,250,000,000.00) (the “Gross Asset Value”),
subject to credits and debits at Closing to reflect the net prorations, any
Excluded Asset and other adjustments provided for by the terms of this
Agreement, including, without limitation, the Property Management Credit, and
such adjusted amount shall be the aggregate “Cash Consideration Amount.”

(b)At the Closing (as hereinafter defined):

(i)the Buyer shall deliver the Cash Consideration Amount, less the Earnest Money
(as hereinafter defined) and any interest earned thereon (unless such Earnest
Money is in the form of a letter of credit in which case the Earnest Money shall
not be deducted and the Escrow Agent shall return the undrawn letter of credit
to the Buyer promptly upon the Closing), to the Sellers in immediately available
funds by wire transfer to such account or accounts that the Sellers shall
designate to the Buyer; and

(ii)the Escrow Agent shall deliver the Earnest Money and any interest earned
thereon (unless such Earnest Money is in the form of a letter of credit in which
case the Escrow Agent shall return the undrawn letter of credit to Buyer
promptly upon the Closing) to the Sellers to such account or accounts the
Sellers shall designate to the Escrow Agent.

(c)No adjustment shall be made to the Gross Asset Value except as explicitly set
forth in this Agreement.  For example, the Gross Asset Value assumes that the
Yuma MOB Property is conveyed in fee simple; however, in the event that the LLC
Interests in the Yuma Joint Venture are conveyed instead of a fee simple
transfer, the Gross Asset Value shall be adjusted as set forth in Section 3.7

13

 

--------------------------------------------------------------------------------

 

2.3Escrow Deposits.

(a)Buyer has previously deposited with Escrow Agent the amount of One Million
Dollars ($1,000,000) (“Good Faith Deposit”), which is being held pursuant to an
escrow agreement by and among Buyer, Seller and Escrow Agent.  From and after
the Effective Date, the Good Faith Deposit shall continue to be held by the
Escrow Agent, but governed by the terms of this Agreement.

(b)Within two (2) Business Days after the Effective Date, the Buyer shall
deposit with Escrow Agent an amount equal to Twenty-Five Million Dollars
($25,000,000) (“First Earnest Money”).  The First Earnest Money shall be in
immediately available funds by wire transfer to an account as Escrow Agent shall
designate to the Buyer.  Unless this Agreement is terminated prior to the
expiration of the Inspection Period as set forth in Section 2.4(f), whereupon
the First Earnest Money shall be promptly returned by the Escrow Agent to the
Buyer and the Good Faith Deposit and any interest earned thereon shall be
disbursed to Sellers, Buyer shall, within two (2) Business Day following the
expiration of the Inspection Period, deposit with the Escrow Agent an additional
sum equal to Fifty Million Dollars ($50,000,000) (the “Second Earnest Money”;
the First Earnest Money and the Second Earnest Money, together with any interest
thereon as provided herein, the “Earnest Money”).  The Second Earnest Money
shall be, at the Buyer’s election, in the form of either (a) immediately
available funds by wire transfer to such account as Escrow Agent shall designate
to the Buyer or, (b) an irrevocable letter of credit naming CHP Partners, LP, a
Delaware limited partnership as beneficiary and having a face amount equal to
the Second Earnest Money.  To the extent such Earnest Money is in the form of
immediately available funds by wire transfer, upon delivery of such Earnest
Money by the Buyer to Escrow Agent the Earnest Money will be deposited by Escrow
Agent in an interest-bearing account with the Escrow Agent acceptable to the
Buyer and the Sellers and shall be held in escrow in accordance with the
provisions of Section 14.4.  All interest earned on the Earnest Money while held
by Escrow Agent shall be paid to the party to whom the Earnest Money is paid,
except that if the Closing occurs, the Buyer shall receive a credit for such
interest in accordance with Section 14.4.  At the Closing, the Earnest Money,
the Good Faith Deposit and any interest earned thereon shall be applied to the
Cash Consideration Amount to be paid at the Closing.  In the event Buyer is
entitled to receive the Earnest Money pursuant to and in accordance with the
terms and conditions of this Agreement, Seller and CHP Partners, LP, a Delaware
limited partnership agree, to the extent the Earnest Money is in the form of a
letter of credit, to promptly sign an agreement to the issuer of such letter of
credit to cancel same.

2.4Inspections.

(a)Right to Inspect.  Subject to the terms of this Agreement, from the Effective
Date through the Closing Date, Buyer (which, for purposes of this Section 2.4,
shall include, individually or collectively as the context requires, any
subsidiary, affiliate, representative, agent or consultant of Buyer and any
individual conducting any Inspection(s) on behalf of Buyer) shall be permitted
reasonable access to the Properties at reasonable times, at its own risk and
following not less than two (2) Business Days prior written notice to Seller,
which notice may be by e-mail to Matt Ragsdale at matt.ragsdale@cnl.com with a
copy to Michael Tetrick at mike.tetrick@cnl.com and Tracey Bracco at
tracey.bracco@cnl.com, for the sole purpose of conducting such Inspections;
provided, however, that it is expressly understood and agreed by the

14

 

--------------------------------------------------------------------------------

 

Buyer that in no event shall Buyer be entitled to (i) access to the books and
records of the Properties (other than as may be permitted by any applicable
Seller in writing), or (ii) conduct any Phase II environmental inspection
without Seller’s prior written consent.  In cooperation with the Sellers, Buyer
will schedule and conduct Inspections so as not to unreasonably interfere with
the Properties and the businesses conducted thereon.  During the course of its
assessment of the Properties, Buyer agrees that Buyer shall speak only with such
personnel as any applicable Seller may approve in advance, which approval shall
not be unreasonably withheld, conditioned or delayed.  Buyer may conduct
Inspections to the extent permitted by the Leases.  In cooperation with the
Buyer, the Sellers will use commercially reasonable efforts to schedule
interviews and Inspections with Tenants of the Properties identified by the
Buyer.  Any applicable Seller shall have the right to accompany Buyer while
Buyer is at any of the Properties conducting Inspections or at any time when
Buyer is conducting interviews, wherever located.  Buyer shall cooperate with
the applicable Seller in complying with the terms and conditions of any such
Leases during such interviews and/or Inspections.

(b)Performance of Inspections; Standard of Care.  All Inspections shall be
conducted in a competent and professional manner, in accordance with applicable
industry standards and at Buyer’s sole cost and expense.  Buyer shall use
commercially reasonable efforts to ensure that all parties involved in
conducting the Inspections conduct themselves with the level of skill and care
generally exercised by recognized professionals in those fields and in full
compliance with applicable laws, regulations, orders, and ordinances.  If Buyer
intends to take any sample from any Property in connection with any physical
investigations permitted herein, then Buyer shall give reasonable advance notice
to the applicable Seller to enable such Seller to have the opportunity to
simultaneously obtain a similar sample in order to allow such Seller, if it so
chooses, to perform its own analysis.  Buyer shall, immediately after any entry,
inspection or test, restore the applicable Property, in all material respects
and at its sole cost, to the condition which existed immediately prior thereto
(to the extent practicable), including replacing paving and landscaping.  The
foregoing restoration obligations of Buyer shall survive the Closing or earlier
termination of this Agreement.

(c)At least ten (10) Business Days prior to the Closing Date, Buyer shall notify
Sellers as to which Contracts Buyer wishes to have terminated at Closing (such
Contracts, the “Terminated Contracts”).  At or prior to Closing, to the extent
the same are terminable, Sellers agree to provide notice of termination under
the Terminated Contracts and Buyer shall be responsible for any termination
costs associated therewith.  

(d)Indemnification.  Buyer hereby agrees to indemnify, save, insure, pay,
defend, protect, and hold harmless Sellers and the Sellers’ Related Entities
(each of such  Seller’s Related Entities being a third-party beneficiary of such
indemnification obligation) from and against any and all damage or loss,
including reasonable out of pocket attorneys’ fees and court costs that are
sustained or incurred as a result of, and all death, personal injury, or
property damage caused by or related to Buyer or any the
Inspections.  Notwithstanding anything in this Agreement to the contrary, Buyer
shall not have any liability hereunder to the extent arising out of (i) the
discovery of any pre-existing condition at any of the Properties, (ii) the gross
negligence or intentional misconduct of Sellers or any of their respective
agents, employees, contractors, consultants, representatives, members and
officers, or (iii) any punitive or special damages.  The indemnity obligation of
this Section 2.4(d) shall survive the Closing or any earlier termination of this
Agreement.

15

 

--------------------------------------------------------------------------------

 

(e)No Disclosure to Governmental Authorities.  In addition to, and without
limiting, Buyer’s obligations under this Section 2.4, Buyer agrees to not
disclose the results of any Inspections or of any other analyses of the
Properties and the businesses conducted thereon that are obtained or conducted
by or on behalf of Buyer to any Governmental Authority unless expressly required
to do so by Applicable Law, in which event Buyer shall:

(i)promptly notify Sellers in advance of such planned disclosure and the reasons
therefor, and provide Sellers the opportunity to comment in advance upon any
communications, filings, reports, correspondence or other writings to be
provided to any Governmental Authority and to participate in any meetings or
communications with such Governmental Authority relating in any way to such
disclosures;

(ii)make good-faith efforts to take into account, in any communications,
filings, reports, correspondence, writings or meetings with or submitted to any
Governmental Authority, any comments provided or positions advocated by Sellers
in any way to such disclosures;

(iii)concurrently provide Sellers with copies of all material reports, documents
or information submitted or reported to any Governmental Authority in connection
with such disclosures; and

(iv)promptly provide Sellers with copies of all material correspondence received
from a Governmental Authority relating to such disclosures.

(f)Buyer’s Election Whether or Not to Proceed.  If Buyer determines in its sole
discretion for any reason, or no reason at all, that it does not desire to
acquire the Assets and Buyer notifies Sellers and the Escrow Agent of such
determination in writing prior to the expiration of the Inspection Period, then
the Earnest Money and any interest earned thereon shall be returned to Buyer,
the Good Faith Deposit and any interest earned thereon shall be paid to Sellers,
this Agreement shall be of no further force or effect, and the Parties hereto
shall have no further obligations to the other (except for any obligations or
liabilities that expressly survive termination of this Agreement). Upon the
expiration of the Inspection Period, the Earnest Money shall be nonrefundable to
Buyer except as set forth in Section 13.2 below.

2.5Closing.

(a)The closing (the “Closing”) of the sale and purchase of the Transferred
Assets shall take place on the date that is not more than ten (10) calendar days
following the date upon which the Closing Conditions set forth in Section 5.1
and Section 5.2 (other than those Closing Conditions that by their nature are to
be satisfied at the Closing, but subject to the satisfaction or waiver of those
Closing Conditions at such time) have been satisfied; provided, however, that in
no event shall the Closing Date be more than one hundred eighty (180) days from
the Effective Date (the “Outside Closing Date”).  The date on which the Closing
occurs is referred to in this Agreement as the “Closing Date.”  For all purposes
under this Agreement and each Closing Document, (i) all matters at the Closing
will be considered to take place simultaneously and (ii) the Closing shall be
deemed effective as of the Effective Time.

16

 

--------------------------------------------------------------------------------

 

(b)The Closing shall be held at the offices of the Escrow Agent or at such
location agreed upon by the parties hereto.

2.6Allocated Asset Value.

The Sellers and the Buyer hereby agree that the Gross Asset Value shall be
allocated among the Assets as set forth on Schedule 2.6 attached hereto (as to
each Asset, the “Allocated Asset Value”) for purposes of Title Policy coverage
amounts, transfer taxes and ROFO/ROFR purposes.  The Seller and Buyer may
allocate values among the Properties as they see fit for all other purposes not
implicated by this provision.  For the avoidance of doubt, the Allocated Asset
Value for the Yuma MOB Property set forth on Schedule 2.6 assumes that the Yuma
MOB Property is conveyed in fee simple; however, in the event that the LLC
Interests in the Yuma Joint Venture are conveyed instead, the Allocated Asset
Value of the Yuma MOB Property shall be adjusted as set forth in Section 3.7.

2.7Withholding.

Buyer shall be entitled to deduct and withhold from any amounts otherwise
payable pursuant to this Agreement such amounts as it reasonably determines it
is required to deduct and withhold with respect to the making of such payment
under the Code (as defined below) and the rules and regulations promulgated
thereunder or any provision of state or local Tax Law. To the extent that
amounts are so withheld by Buyer, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made.

Article III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS

3.1General Seller Representations and Warranties.

Each Seller, for itself solely as it relates to such Seller’s Transferred
Assets, hereby represents, warrants and covenants to the Buyer as follows:

(a)Formation; Existence.  It is a limited partnership, general partnership,
limited liability company or corporation, as applicable, duly formed, validly
existing and in good standing (if applicable) under the laws of the state of its
formation and authorized to do business in the state in which the Property owned
by such Seller is located.

(b)Power and Authority.  It has all requisite power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  Such Seller is authorized to do business in,
and is in good standing under, the state in which the Property such Seller owns
or leases pursuant to Schedules A-1 and A-2 attached hereto is located.  The
execution, delivery and performance of this Agreement and the consummation of
the transactions provided for in this Agreement have been duly authorized by all
necessary action on its part.  This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

17

 

--------------------------------------------------------------------------------

 

(c)No Consents.  Except as set forth on Schedule 3.1(c) attached hereto, no
consent, license, approval, order, permit or authorization of, or registration,
filing or declaration with, any Person, court or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made by such
Seller in connection with such Seller’s execution, delivery and performance of
this Agreement or any of the transactions required or contemplated hereby.

(d)No Conflicts.  Except as set forth on Schedule 3.1(d) attached hereto or as
otherwise set forth in this Agreement, the consummation of the transactions
herein contemplated and the compliance by such Seller with the terms of this
Agreement do not and will not (i) conflict with or result in any violation of
such Seller’s organizational documents, (ii) conflict with or result in a breach
of any of the terms and conditions of, or constitute a default under, any
agreement, arrangement, understanding, accord, document or instrument by which
such Seller is bound, or (iii) violate any existing term or provision of any
order, writ, judgment, injunction, decree, law, or regulation applicable to such
Seller or such Seller’s Transferred Assets, except in the case of clause (ii) or
(iii) for any conflict or violation that will constitute a Material Adverse
Effect.

(e)Taxes.  

(i)Such Seller has duly filed, or has had filed on its behalf, all Tax returns
required to be filed with respect to the Transferred Assets (taking into account
requests for extensions to file such Tax returns).  All material amounts of
Taxes owed by such Seller with respect to the Transferred Assets that are due
and payable have been paid.  There are no proposed, pending, or active Tax
audits or examinations with respect to the Transferred Assets. Such Seller is
not a “foreign person” as defined in Section 1445 of the Internal Revenue Code
of 1986, as amended (the “Code”), and the income tax regulations issued
thereunder, as amended from time to time (the “Treasury Regulations”).  

(ii)The Joint Venture and any subsidiaries have duly and timely filed, or have
had filed on their behalf, all Tax returns required to be filed (taking into
account requests for extensions to file such Tax returns) and all such Tax
returns were true, correct and complete in all material respects.  All Taxes
owed by the Joint Venture and any subsidiaries that are due and payable have
been paid.  There are no proposed, pending, or active Tax audits or examinations
with respect to the Joint Venture or any subsidiary thereof and no claims,
deficiencies or assessments have been asserted in writing or are threatened by
any taxing authority with regard to the Joint Venture or any subsidiary
thereof.  Since their respective formations, the Joint Venture and each
subsidiary have at all times been, and will at all times immediately prior to
and on the Closing Date be, properly treated as a disregarded entity under
Treasury Regulations Section 301.7701-3(b)(1)(ii) or a partnership for U.S.
federal income tax purposes.  The Joint Venture has not made, and will not make,
any election to apply the provisions of Subchapter C of Chapter 63 of the Code
to any taxable year beginning on or prior to December 31, 2017.  Neither the
Joint Venture nor any subsidiary thereof: (x) has any outstanding agreements,
consents and/or waivers extending the statutory period of limitations applicable
to the payment or assessment of any Taxes or the filing of any Tax return, (y)
is a party to, or is bound by, or has any obligation under any Tax allocation,
Tax sharing or Tax indemnification agreement or arrangement with any person or
entity, whether or not written, or (z) has any liability for the Taxes of
another person or entity by reason of contract, assumption, successor liability,
transferee liability, operation of Law, joint or several liability or otherwise.

18

 

--------------------------------------------------------------------------------

 

(f)Anti-Terrorism.

(i)Neither such Seller nor its Affiliates, is in violation of any Applicable
Laws relating to terrorism, money laundering or the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Action of 2001, Public Law 107-56 and Executive Order No. 13224
(Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism) (the “Executive Order”) (collectively,
the “Anti-Money Laundering and Anti-Terrorism Laws”).

(ii)Neither such Seller nor its Affiliates, is acting, directly or indirectly,
on behalf of terrorists, terrorist organizations or narcotics traffickers,
including those persons or entities that appear on the Annex to the Executive
Order, or are included on any relevant lists maintained by the Office of Foreign
Assets Control of U.S. Department of Treasury, U.S. Department of State or other
U.S. government agencies, all as may be amended from time to time.

(iii)Neither such Seller nor its Affiliates (A) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any person included in the lists set forth in clause (ii) above,
(B) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or (C) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Money Laundering and Anti-Terrorism Laws.

(iv)Such Seller understands and acknowledges that such Seller or its Affiliates
may become subject to further anti-money laundering regulations.

(v)Neither such Seller, nor any person controlling or controlled by such Seller,
is a country, territory, individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable Anti-Money Laundering and Anti-Terrorism Laws
(including funds being derived from any person, entity, country or territory on
a Government List or engaged in any unlawful activity defined under Title 18 of
the United States Code, Section 1956(c)(7)).

(g)LLC Interests.  CHP Yuma AZ MOB Member, LLC owns the LLC Interests.  Other
than consent of the joint venture partner to the Yuma Loan Assumption Documents,
if applicable, no authorization, consent or approval of any member or partner in
the Yuma Joint Venture other than such Seller is required in connection with the
sale of the LLC Interests to the Buyer.  The LLC Interests being sold pursuant
to this Agreement have been validly issued and are fully paid, owned of record
by CHP Yuma AZ MOB Member, LLC free and clear of any Liens, and free and clear
of, and were not issued in violation of, any conversion rights, preemptive
rights, rights of first refusal, redemption rights, repurchase rights or other
similar rights or restrictions on transfer, except as set forth in that certain
Limited Liability Company Agreement, dated as of December 19, 2014, of CHP
Cypress Partners I, LLC (the “LLC Joint Venture Agreement”).  There are no
outstanding obligations, options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any kind relating to the LLC
Interests, other than pursuant to the LLC Joint Venture Agreement.  

19

 

--------------------------------------------------------------------------------

 

3.2Representations and Warranties of the Sellers as to the Transferred Assets.

Each Seller, for itself solely as it relates to such Seller’s Transferred
Assets, hereby represents, warrants and covenants to the Buyer as of the date
hereof:

(a)Ownership of Property; Title to Transferred Assets; Sufficiency of
Transferred Assets.  

(i)Such Seller has, or will have as of the Closing, good and marketable title to
such Seller’s Transferred Assets, subject to the Permitted Exceptions.  

(b)Material Contracts.  All Material Contracts affecting such Seller’s Assets
are set forth by Property on Schedule 3.2(b) attached hereto and the same have
not been amended, supplemented or otherwise modified, except as set forth on
Schedule 3.2(b) attached hereto.  To Sellers’ Knowledge, such Material Contracts
contain the entire agreement between such Seller and the contract vendors,
licensors and lessors named therein.  Each of the Material Contracts is in full
force and effect, and such Seller has not given or received any written notice
of any breach or default under any Material Contract which has not been cured,
or with respect to which the relevant right or obligation has not been
waived.  To Sellers’ Knowledge, such Seller is not in default of any of its
obligations under such Material Contracts and the applicable contract vendors,
licensors and lessor named therein are not in default of their respective
obligations under the applicable Material Contracts.  To Sellers’ Knowledge,
such Seller has delivered or made available to Buyer true, correct and complete
copies of all of such Material Contracts.

(c)Leases.  Such Seller has made available to the Buyer the leases, licenses and
occupancy agreements (including all amendments, modifications and supplements
thereto) with respect to the Properties as described on Schedule 3.2(c) attached
hereto.  There are no leases, subleases, licenses or other occupancy agreements
to which such Seller is a party for all or any portion of such Seller’s
Property, other than the Leases set forth on Schedule 3.2(c) attached
hereto.  Such Leases (i) have not been amended, supplemented or otherwise
modified except as disclosed in the documents referenced on Schedule 3.2(c)
attached hereto, and (ii) contain the entire agreement between the relevant
landlord and the applicable tenant named therein with respect to the applicable
leasehold interest.  Except as set forth in the Tenant Default and Delinquency
Report, to Sellers’ Knowledge as of the Effective Date, Fixed Rent and
Additional Rent are currently being collected under such Leases without offset,
counterclaim or deduction.  To Sellers’ Knowledge, such Seller has made
available to Buyer true, correct and complete copies of the Leases.  Except as
set forth on Schedule 3.2(c)(i) attached hereto, all tenant improvements and
other construction work to be performed by such Seller under such Leases have
been completed.  There are no tenant inducement costs with respect to the Leases
of such Seller’s Assets or any renewal thereof except as may be set forth in the
Leases.  To Sellers’ Knowledge, there are no operating or common area expense
audits or disputes by any Tenants.  No Person has any purchase option, right of
first refusal, right of first offer, right of reverter or similar right
(collectively, “ROFO/ROFR Options”) under such Leases, except those Tenants
having any such ROFO/ROFR Options under the ROFO Documents and ROFR Documents
set forth on Schedule B attached hereto.  Except as set forth on the Tenant
Default and Delinquency Report, as of the Effective Date, (i) such Seller has
not received any written notice from any tenant under a Lease claiming landlord
is in default in any material obligations as landlord under such Lease, (ii) to

20

 

--------------------------------------------------------------------------------

 

Sellers’ Knowledge, except as set forth in the Tenant Default and Delinquency
Report, as of the Effective Date there are exists no default by any tenant under
any such Lease, and (iii) except as set forth in the Tenant Default and
Delinquency Report, as of the Effective Date, such Seller has not (A) entered
into any forbearance or similar agreement with any tenant under any Lease or (B)
received any Lease Termination Payments as of the date hereof.

(d)Brokerage Commissions.  There are no brokerage commissions, tenant inducement
costs or finders’ fees payable by such Seller with respect to the current term
of the Leases or the Ground Leases, other than those set forth on Schedule
3.2(d) attached hereto.  Such Seller does not have any agreement with any broker
with respect to the current term or any renewal, extended or amended term,
except as set forth on Schedule 3.2(d) attached hereto (the “Leasing and
Brokerage Agreements”).

(e)Casualty; Condemnation.  There is no unrepaired casualty damage to any of
such Seller’s Properties and there is no pending condemnation or similar
proceedings or written notices thereof affecting any Property, and, to Sellers’
Knowledge, no action is threatened or contemplated that would constitute a
Material Adverse Effect, except as set forth on Schedule 3.2(e) attached hereto.

(f)Litigation.  There are no actions, suits or proceedings pending against or,
to Sellers’ Knowledge, threatened against such Seller in any court or before or
by an arbitration tribunal or regulatory commission, department or agency which,
if adversely determined, would (x) materially adversely affect (i) such Sellers’
ability to consummate the transactions contemplated by this Agreement, (ii) the
ownership of any Transferred Asset, or (iii) the operation of a Property, except
in each case as set forth on Schedule 3.2(f) attached hereto, or (y) otherwise
be binding on the Buyer.

(g)Owners’ Associations.  To Sellers’ Knowledge, such Seller has made available
to the Buyer true, correct and complete owners’ association documents and all
by-laws in connection with the foregoing, relating to such Seller’s Properties,
to the extent the same are in such Seller’s possession (collectively, the
“Owners’ Association Documents”).  Such Seller has not received any written
notice that it is in default of (x) any material monetary or other material
payment amounts owed by such Seller with respect to any Owners’ Associations, or
(y) any non-monetary obligations owed by such Seller with respect to any Owners’
Associations or pursuant to any Owners’ Association Documents, and to such
Sellers’ Knowledge, it is not in default thereunder.  Other than as provided in
the Owners’ Association Documents or as provided in this Agreement, such Seller
has no other obligations relating to the Owners’ Associations.

21

 

--------------------------------------------------------------------------------

 

(h)Ground Leases.  Such Seller has made available to the Buyer true, correct and
complete copies of the Ground Leases (including all amendments, modifications
and supplements thereto) with respect to such Seller’s Properties as described
on Schedule 3.2(h) attached hereto.  There are no Ground Leases to which such
Seller is a party for all or any portion of such Seller’s Properties, other than
the Ground Leases set forth on Schedule 3.2(h) attached hereto.  Such Ground
Leases (i) have not been amended, supplemented or otherwise modified except as
disclosed in the documents referenced on Schedule 3.2(h) attached hereto and
(ii) contain the entire agreement between the relevant Ground Lessor and the
ground lessee named therein with respect to the applicable leasehold
interest.  Except as set forth in the Tenant Default and Delinquency Report, to
Sellers’ Knowledge as of the Effective Date, rent is currently being paid under
such Ground Leases without offset, counterclaim or deduction.  Except as set
forth on Schedule 3.2(h)(i) attached hereto, all material ground lease
improvements and other construction work to be performed by such Seller under
such Ground Leases have been completed.  No Person has any ROFO/ROFR Options
under the Ground Leases, except those Ground Lessors having any such ROFO/ROFR
Options under the ROFO Documents and ROFR Documents set forth on Schedule B
attached hereto.  Such Seller is not in default under any Ground Lease Document
and, except as set forth on Schedule 3.2(h)(ii) attached hereto or in the Tenant
Default and Delinquency Report, as of the Effective Date, there exists no
material default by any Ground Lessor under any such Ground Lease.

(i)Ownership of the Personal Property.  Such Seller has good and valid title to
the Personal Property, which in each case shall be free and clear of all Liens
as of the Closing Date, other than Permitted Exceptions.  Such Seller has not
pledged, assigned, hypothecated or transferred any of its right, title or
interest in any of the Personal Property.

(j)Compliance with Law.  Such Seller has not received any written notice of a
material violation of any Applicable Law with respect to the Portfolio,
including any applicable fire, health, building, use, occupancy or zoning laws,
regulations, ordinances and codes with respect to such Seller’s Property, which
has not been cured or dismissed or would materially and adversely impact the
Buyer’s use of the Property except for those set forth on Schedule 3.2(j)
attached hereto.  To Sellers’ Knowledge, such Seller is and has been in
compliance in all material respects with all Applicable Laws in connection with
the conduct or operation of the Portfolio and the ownership or use of the
Transferred Assets.  

(k)Environmental Matters.  Except as (i) contained in any environmental
assessment report made available by Sellers to the Buyer prior to the Effective
Date, (ii) expressly disclosed in writing by Sellers to the Buyer prior to the
Effective Date, or (iii) as contained in any report prepared by the Buyer’s
environmental engineers or consultants, such Seller has not received any written
notice from any Governmental Authority or other Person of any Environmental
Claims, Environmental Liabilities or violations of any Environmental Laws with
respect to such Seller’s Property and, to Sellers’ Knowledge and except as
contained in any environmental assessment report, such Seller’s Property is not
in material violation of any Environmental Laws.

(l)Bankruptcy.  No insolvency proceeding of any character (including bankruptcy,
receivership, reorganization, composition or arrangement with creditors
(including any assignment for the benefit of creditors)), voluntary or
involuntary, relating to such Seller or such Seller’s Property is pending, or,
to Sellers’ Knowledge, is being threatened against such Seller by any
Person.  To Sellers’ Knowledge, no Tenant or Ground Lessor is a party to any
bankruptcy proceeding.

22

 

--------------------------------------------------------------------------------

 

(m)Security Deposits.  Attached hereto as Schedule 3.2(m) is a true, correct and
complete list of the security deposits (whether in the form of cash, letter of
credit or otherwise) under the Leases being held by the Sellers, organized by
Property and by Tenant.

(n)Tenant Default and Delinquency Report.  Attached hereto as Schedule 3.2(n) is
a true and to Sellers’ Knowledge, correct and complete report setting forth as
of the Effective Date, all arrearages in excess of thirty (30) days under the
Leases.  Sellers shall provide an update of Schedule 3.2(n) at and as of
Closing.

(o)Insurance.  Such Seller’s insurance policies (including such Seller’s
casualty insurance and lost rent insurance) covering such Seller’s Property, are
in full force and effect, all premiums due with respect thereto have been paid
and no written notice of cancellation has been received with respect thereto.

(p)Unpaid Claims.  As of the Effective Date, there are no unpaid bills, claims
or Liens in connection with any construction or repair of such Seller’s Property
except for those that are not yet due and payable, or are due and payable but
not yet delinquent, or that are being contested in good faith by appropriate
proceedings or as otherwise described on Schedule 3.2(p) attached hereto.

(q)Sales and Use Tax. Such Seller has paid or will pay all sales and use and
other similar Taxes for which Seller is liable.

3.3Operations Prior to the Closing.

From the date hereof until Closing, each of the Sellers shall:

(a)Insurance.  Keep such Seller’s Assets insured against fire and other hazards,
and public liability insurance with respect to damage or injury to persons or
property occurring on such Seller’s Property, as covered by the insurance
policies maintained by such Seller on the Effective Date and as required by any
Lease or Ground Lease.

(b)Operation.  Operate and maintain such Seller’s Property, and perform all
maintenance and repair, in a businesslike manner and materially in accordance
with such Seller’s past practices with respect to such Seller’s Property, but
subject to normal wear and tear.

(c)New Contracts.  Not enter into any new contracts relating to such Seller’s
Assets, nor amend, supplement, terminate or otherwise modify any Material
Contract (x) prior to the expiration of the Inspection Period, without providing
prior written notice to the Buyer, and (y) from and after the expiration of the
Inspection Period, without the prior written consent of the Buyer, which consent
may be granted or withheld in the Buyer’s sole discretion, unless (i) such
contract is in the ordinary course consistent with past practices, (ii) such
contract contains a thirty (30) day termination provision and provides for total
payments which are in no event greater than $50,000, or (iii) is reasonably
necessary to preserve the safety of the Tenants or the Property; provided that
in the case of clause (ii), (A) such new contract is entered into at no cost to
the Buyer and (B) such Seller shall provide the Buyer with prompt written notice
of any such contract, along with a copy thereof.  Notwithstanding anything to
the contrary in this Section 3.3(c) attached hereto, in no event shall such
Seller enter in any leasing or brokerage agreement without

23

 

--------------------------------------------------------------------------------

 

the Buyer’s prior written consent, which consent may be granted or withheld in
the Buyer’s sole discretion.  If such Seller enters into any contract after the
expiration of the Inspection Period with the approval of the Buyer or as
otherwise permitted in accordance with the terms of this Section 3.3(c), then
such new contract shall be included in the definition of “Contracts”.  If the
Buyer does not reject or approve a contract or Contract amendment within five
(5) Business Days after receipt of a copy thereof, then the Buyer shall be
deemed to have rejected such new contract or Contract amendment.

(d)New Leases.  Continue its present rental program and efforts at such Seller’s
Property to rent vacant space in accordance with past practices; provided that
(x) prior to the expiration of the Inspection Period, and only if such Lease is
included on Schedule 10.7 and is consistent with the terms described thereon,
without providing prior written notice to the Buyer, and (y) from and after the
expiration of the Inspection Period, without the prior written consent of the
Buyer, which consent may be granted or withheld in the Buyer’s reasonable
discretion, such Seller shall not (i) execute any new lease, license or other
occupancy agreement, (ii) amend, supplement, terminate, accept the surrender of,
renew or otherwise modify any Existing Lease, (iii) approve any assignment or
sublease of any Existing Lease, or (iv) waive any material right or obligation
thereunder; provided, however, that, in the case of any amendment, supplement,
termination, surrender, renewal or modification of any Existing Lease as set
forth in clause (ii) above, if such Existing Lease expressly and specifically
sets forth the terms of any such amendment, supplement, termination, surrender,
renewal or modification and requires the landlord under the Lease to acknowledge
or counter-sign the same, in which case, the Buyer’s consent shall not be
required, but Seller shall provide the Buyer with written notice of (and to the
extent such amendment, supplement or modification modifies the rental terms of
such Lease which rental amount is not specifically stated in such Lease, the
Buyer shall have an opportunity to review and comment upon) such amendment,
supplement, termination, surrender, renewal or modification at least five (5)
Business Days prior to the date of execution.  If such Seller enters into any
new lease, license or other occupancy agreement, or renews any Existing Lease
(each such new lease, license, occupancy agreement and renewal, a “New Lease”)
after the Effective Date in accordance with the terms of this Section 3.3(d),
then each such lease, license, occupancy agreement and renewal shall be included
in the definition of “Leases” herein and added to Schedule 3.2(c) attached
hereto, shall be assigned to and assumed by the Buyer at the Closing in
accordance with this Agreement.  If the Buyer does not reject a new lease,
license, occupancy agreement, renewal or a Lease amendment within five (5)
Business Days after receipt of a copy thereof, then the Buyer shall be deemed to
have approved such new lease, license, occupancy agreement, renewal or Lease
amendment.

(e)Litigation; Violations.  Advise the Buyer promptly of any receipt of written
notice of any, or material updates in respect of pending, litigation,
arbitration proceeding or administrative hearing (including condemnation) before
any Governmental Authority which affects any of such Seller’s Property or has a
Material Adverse Effect on such Seller’s ability to consummate the transactions,
in whole or in part, as contemplated by this Agreement.  Such Seller shall
deliver to the Buyer, promptly after receipt thereof, copies of any written
notices of violations or other notices regarding any of such Seller’s Property
received by such Seller.  Such Seller may not settle any claim or compromise any
litigation or proceeding affecting any Asset without the prior approval of the
Buyer, which approval shall not be unreasonably withheld, conditioned or
delayed; provided that any such settlement shall not have any Material Adverse
Effect upon (i) such Seller’s ability to consummate the transactions
contemplated by this Agreement, (ii) such Seller’s ownership of any Asset or any
Property or (iii) the operation or value of any of such Seller’s Property or
Asset or the Portfolio.

24

 

--------------------------------------------------------------------------------

 

(f)Performance.  Perform, or cause their agents to perform, in all material
respects, all obligations of landlord under the Leases, and lessee under the
Ground Leases, and of each Seller’s or its Affiliate’s obligations under the
Contracts.

(g)Management, Leasing Agreements and Contracts.  At Closing, provide notices of
termination, in accordance with their respective terms, for the Terminated
Contracts, and, to the extent the same relate to such Seller’s Properties, the
Leasing and Brokerage Agreements affecting such Seller’s Property to which such
Seller or its Affiliate is party, at or prior to the Closing.  All leasing and
brokerage fees, termination fees and any other costs and expenses relating to
such Leasing and Brokerage Agreements and any related terminations shall be the
responsibility solely of Buyer, and the Seller shall have no responsibility or
liability therefor; provided, however, Buyer shall receive a credit against the
Purchase Price at the Closing in an amount equal to 50% of the applicable
termination fee shown on Schedule 3.3(g) with respect to each Property conveyed
at Closing subject to a termination fee (“the “Property Management Credit”).

(h)New Financing.  Without the prior written consent of Buyer, create, incur or
suffer to exist any deed of trust, mortgage, lien, pledge or other encumbrance
in any way affecting any portion of such Seller’s Property, other than the
Permitted Exceptions, unless the same shall be satisfied and released at or
prior to the Closing.

(i)Taxes, Charges, etc.  Continue to pay or cause to be paid all Taxes, water
and sewer charges, utilities and obligations under the Contracts when due, and
with respect to the Joint Venture, not make any material income Tax elections,
enter into any settlement or agreement with an income taxing authority, file any
income or other material Tax return, or take any other material action that is
inconsistent with the Joint Venture’s past practices with respect to Taxes.

(j)Transfers.  Not transfer, sell or otherwise dispose of such Seller’s
Property, or any item of such Seller’s Personal Property, or any interest in any
of the foregoing, in each case, except as expressly permitted in accordance with
Section 14.6, without the prior written consent of the Buyer, except for the use
and consumption of inventory and other supplies, and the replacement of worn
out, obsolete and defective tools, equipment and appliances, in the ordinary
course of business and except for any ROFO Asset being purchased by a ROFO Party
and any ROFR Asset being purchased by a ROFR Party.

(k)Zoning.  Not initiate or consent to any material zoning reclassification of
any Property or any material change to any approved site plan, special use
permit, planned unit development approval or other land use entitlement
affecting any Property without the Buyer’s prior written consent, which consent
may be granted or withheld in the Buyer’s sole discretion.

(l)Information; Additional Rights.  Subject to the applicable limitations set
forth in this Agreement, until the Closing or earlier termination of this
Agreement, allow the Buyer to:

25

 

--------------------------------------------------------------------------------

 

(i)review and approve (with such approval not to be unreasonably withheld,
conditioned or delayed and shall be assumed given should Buyer fail to respond
to a written request for approval within ten (10) Business Days following
submission) any annual budgets in excess of 10% of the 2018 budget costs, any
development plans in excess of 10% of the 2018 plan costs, if any, and leasing
plans in excess of 10% of the 2018 plan costs with respect to the Properties and
to offer input and suggestions relating to the foregoing; provided that such
rights will not require the Sellers to operate the Properties in a substantially
different manner than the current operations of the Properties nor obligate the
Sellers to make or incur any capital expenditures at the Properties unless
required by law;

(ii)generally discuss and consult (including calling meetings) with, and provide
advice with respect to, material matters relating to the Properties with
representatives of the Sellers designated by Sellers and the right to submit
business proposals or suggestions to such parties;

(iii)receive financial statements, operating reports, Tenant Default and
Delinquency Reports, leasing pipeline reports, budgets or other financial
reports relating to the Properties which are prepared by or for the Sellers in
the ordinary course of business;

(iv)request such other additional information relating to the Properties at
reasonable times and intervals in light of the Sellers’ normal business
operations concerning the general status of the financial condition and
operations of the Properties, but only to the extent such information is
reasonably available to the Sellers and in a form consistent with the manner in
which the Sellers then maintain such information; and

(v)review and approve the settlement of any tenant audit disputes the settlement
of which may alter or affect “base year” amounts payable by Tenants under
Leases.

(m)ROFO/ROFR Waivers.  No later than five (5) Business Days following the date
hereof, distribute the request for the waivers and acknowledgements in respect
of any applicable ROFR Asset (or any applicable ROFO Asset for which a previous
waiver is ineffective due to a change in the Allocated Asset Value of a ROFO
Asset from what was included in a previous waiver) to the applicable Tenant or
Ground Lessor pursuant to the applicable Lease, and concurrently provide copies
thereof to the Buyer.  

(n)Ground Lease.  Not amend, supplement, terminate or otherwise modify any
Ground Lease (x) prior to the expiration of the Inspection Period, without
providing prior written notice to the Buyer, and (y) from and after the
expiration of the Inspection Period, without the prior written consent of the
Buyer, which consent may be granted or withheld in the Buyer’s sole discretion.

(o)Notices.  Provide the Buyer with copies of (i) any default letters sent by or
at the direction of such Seller or any Affiliate thereof to or received by any
such Seller (or Affiliates thereof) from Tenants or with respect to any Ground
Lease, (ii) correspondence received by any such Seller (or Affiliate thereof)
from a Tenant that it is discontinuing operations at such Seller’s Property or
seeking to re-negotiate or amend its Lease, (iii) any material correspondence to
or from any Ground Lessor, (iv) notices of bankruptcy filings received by any
such Seller (or Affiliate thereof) with respect to any Tenant or any Ground
Lessor, and (v) any default letters or other material notices or material
correspondence that could reasonably be expected to pertain to these
transactions or this Agreement.

26

 

--------------------------------------------------------------------------------

 

3.4Tenant Estoppels.

(a)Each Seller shall prepare and deliver to each Tenant at such Seller’s
Property an estoppel certificate in the applicable form attached hereto as
Exhibit A or, with respect to those Leases that contain a required form of
specific estoppel that is attached as an exhibit to such Lease, the form of
estoppel attached to such Lease (a “Tenant Estoppel”), and request each such
Tenant to execute and deliver the Tenant Estoppel to such Seller.  Each Seller
shall use commercially reasonable efforts to obtain the prompt return of the
executed Tenant Estoppels from each Tenant at such Seller’s Property prior to
the Closing, without the obligation to make any payments or grant any
concessions under the Leases.  If a Tenant returns an executed Tenant Estoppel
to such Seller, such Seller shall promptly deliver to the Buyer, or make
available on Seller’s transaction website, a copy of such executed Tenant
Estoppel following such Seller’s receipt of such Tenant Estoppel.

(b)It shall be a condition to the Buyer’s obligation to close the sale and
purchase of the Portfolio that, on or before the Closing Date, Sellers deliver
Tenant Estoppels (which Tenant Estoppels shall be consistent with the
representations and warranties of Sellers set forth in this Agreement with
respect to the applicable Tenant Lease, except to the extent that the failure of
which would not result in a Material Adverse Effect) to the Buyer from Tenants
whose Leases comprise in the aggregate at least eighty percent (80%) of the
Portfolio’s remaining base rental income over the lease term (excluding any
renewal term(s) unless such renewal option has been effectively exercised by the
Tenant) as of the Effective Date.  No Tenant Estoppel shall be dated earlier
than forty-five (45) days prior to the Closing Date and no such estoppel shall
allege any material defaults by the Sellers or accrued and outstanding offsets
or defenses under the relevant Lease or contain any materially adverse
deviations between (A) the information specified in said Tenant Estoppel, and
(B) (x) the representations and warranties of the Sellers set forth in this
Agreement or (y) the Leases to which such Tenant Estoppel relate.

3.5Owners’ Associations and REAs.

(a)Sellers shall not initiate, approve or consent to any agreement or waiver or
the execution of any document or instrument that would be considered an Owners’
Association Document, if any such agreement, waiver, document or instrument
would (i) materially increase or adversely modify in any way the obligations of
Sellers, or decrease or reduce the rights of Buyer, relating to the Properties
being acquired at Closing, (ii) result in the creation of a new Owners’
Association, or (iii) amend, modify, extend, surrender, terminate or renew any
Owners’ Association Document, without the prior written consent of the Buyer,
which consent may be withheld in the Buyer’s sole discretion.  If the Buyer does
not reject or approve the execution of any document or instrument referred to in
this Section 3.5 within five (5) Business Days after receipt of a copy thereof,
then the Buyer shall be deemed to have approved such document or instrument.

(b)Sellers shall use their commercially reasonable efforts to assist the Buyer
in obtaining estoppel certificates from each Owners’ Association listed on
Schedule 3.5 and such other acknowledgments, documents and instruments the Buyer
may reasonably require from such Owners’ Association in connection with the
transactions contemplated by this Agreement and any Buyer’s related financing,
including, (i) executing or facilitating the execution of any documents

27

 

--------------------------------------------------------------------------------

 

or instruments required under the Owners’ Association Documents in connection
with the transfer of the Properties to the Buyer, (ii) causing any officer or
director of any Owners’ Association or related board that is a representative of
the Sellers or the Property, if any, to resign his or her position as an officer
or director, (iii) executing or facilitating any documents or instruments
required under the Owners’ Association Documents in order to assign to Buyer (or
its designee) all of a Seller’s (or any of its Affiliate’s) interest as
developer, declarant or other similar entity, if any, under the Owners’
Association Documents and (iv) facilitating the appointment of the Buyer’s and
its Affiliates’ representatives as replacement officers or directors to the
extent permitted under the applicable Owners’ Association Documents.

(c)Sellers shall use their commercially reasonable efforts to assist the Buyer
in obtaining estoppel certificates from the applicable parties under each REA
and such other acknowledgments, documents and instruments the Buyer may
reasonably require from such parties to such REA in connection with the
transactions contemplated by this Agreement and any Buyer related financing,
including (i) executing or facilitating the execution of any documents or
instruments required under the REAs in connection with the transfer of the
Properties to the Buyer, and (ii) executing or facilitating any documents or
instruments required under the REAs in order to assign all of a Seller’s (or any
of its Affiliate’s) interest as developer, declarant or other similar entity, if
any.

3.6Ground Lessor Consent and Estoppel.

(a)Each Seller, as applicable, shall prepare and deliver to each Ground Lessor a
consent to assignment of the applicable ground lease (if required) and estoppel
certificate in substantially the form provided to such Seller upon its
acquisition of its ground lease interest in the applicable Ground Lease Property
(the “Ground Lessor Consent and Estoppel”) and request each such Ground Lessor
to execute and deliver the Ground Lessor Consent and Estoppel to such
Seller.  Each Seller shall use commercially reasonable efforts to obtain the
prompt return of the executed Ground Lessor Consent and Estoppels from each
Ground Lessor, without the obligation to make any payments not contemplated by
the applicable Ground Lease or grant any concessions under the Ground
Leases.  If a Ground Lessor returns an executed Ground Lessor Consent and
Estoppel to such Seller (or objects thereto), such Seller shall promptly deliver
to the Buyer, or make available on such Seller’s transaction website, a copy of
such executed Ground Lessor Consent and Estoppel following such Seller’s receipt
of such Ground Lessor Consent and Estoppel.

(b)It shall be a condition to the Buyer’s obligation to close the sale and
purchase of the Portfolio that, on or before the Closing Date, the Sellers
deliver to the Buyer Ground Lessor Consent and Estoppels in substantially the
form provided by Seller, with only de minimus modifications thereto, from one
hundred percent (100%) in the aggregate of the Ground Lessors under the Ground
Leases; provided, however, that Buyer may, in its sole discretion, waive the
requirement set forth in this Section 3.6(b).  

28

 

--------------------------------------------------------------------------------

 

3.7Yuma Joint Venture Interest Matters.

In respect of the applicable Seller’s interests in the Yuma Joint Venture, such
Seller shall, no later than ten (10) Business Days following the date hereof,
notify the joint venture partner of such Seller’s agreement to sell the LLC
Interests in the Yuma Joint Venture to Buyer pursuant to this Agreement.  In the
event that the joint venture partner desires to participate in the sale of its
interests in the Yuma Joint Venture, then, rather than the applicable Seller’s
LLC Interests, the Buyer shall purchase fee simple interest in the Yuma MOB
Property for the Allocated Asset Value set forth on Schedule 2.6.  In the event
that the joint venture partner declines to sell its interests as contemplated
herein, then (i) the applicable Seller’s LLC Interests shall continue to be
included as a part of the transactions contemplated by this Agreement, (ii) the
Buyer shall receive a credit at the Closing in an amount equal to (x) the
Allocated Asset Value for the Yuma MOB Property, less (y) the value of the LLC
Interests as calculated in accordance with the terms of the LLC Joint Venture
Agreement, (iii) the applicable Seller shall cause all of the officers and
managers and the tax matters member of CHP Yuma AZ MOB Owner, LLC to deliver
resignations to the Buyer effective as of the Closing Date (the “Yuma
Resignations”), and (iv) the Buyer shall cause the
organization/formation/foreign qualification documents of the Joint Venture and
CHP Yuma AZ MOB Owner, LLC to be amended to reflect the removal of “CHP” from
the name of such entities (the “Yuma Corporate Document Amendments”), and shall
cause the Yuma Corporate Document Amendments to be filed with each applicable
secretary/department of state no later than ten (10) Business Days following the
Closing Date, which obligation shall expressly survive the Closing. Further, in
the event that the joint venture partner declines to sell its interests as
contemplated herein, (A) the applicable Seller shall cause the Yuma Joint
Venture to allocate all items of income, gain, loss, deduction and credit
attributable to the LLC Interests between the applicable Seller and the Buyer on
a closing of the books basis as of the Closing Date pursuant to Section 706 of
the Code, (B) the applicable Seller shall cause the Yuma Joint Venture to make
an election pursuant to Section 754 of the Code (and any analogous state or
local elections) effective for the taxable year of the Joint Venture in which
the Closing Date occurs; (C) the applicable Seller shall prepare or cause to be
prepared, at such Seller’s expense, on a timely basis all Tax returns of the
Yuma Joint Venture for calendar year 2018 in a manner consistent with past
practice, except as otherwise required by Law; provided, that such Seller shall
provide Buyer with a copy of each such Tax return, along with supporting
documentation, at least twenty (20) days prior to the due date of such Tax
return for Buyer’s review and comment and consent to filing the same (which
consent shall not be unreasonably withheld, conditioned or delayed); and (D) the
Buyer shall prepare or cause to be prepared, at Buyer’s expense, on a timely
basis all Tax returns of the Yuma Joint Venture for calendar year 2019 as
required by Law; provided, that Buyer shall provide the applicable Seller with a
copy of the 2019 Tax return (or that portion relating to the portion of 2019 for
which such Seller is responsible), along with supporting documentation, at least
twenty (20) days prior to the due date of such Tax return for such Seller’s
review and comment and consent to filing the same (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, further, that clauses
(C) and (D) of this Section 3.7 shall only apply to income, franchise or similar
Tax returns.  

Article IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER

4.1Representations and Warranties of the Buyer.

The Buyer hereby represents, warrants and covenants to the Sellers:

(a)Formation; Existence.  Buyer is duly organized, validly existing and in good

29

 

--------------------------------------------------------------------------------

 

standing under the laws of its state of formation, and the Buyer, or its
applicable Designated Subsidiary, is qualified to do business in the states
where the Properties acquired by Buyer or such Designated Subsidiary are
located.

(b)Power; Authority.  It has all requisite power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the purchase of the Portfolio and the consummation of the
transactions provided for herein have been duly authorized by all necessary
action on the part of the Buyer.  This Agreement has been duly executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

(c)No Consents.  No consent, license, approval, order, permit or authorization
of, or registration, filing or declaration with, any Person, court,
administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made by
Buyer in connection with Buyer’s execution, delivery and performance of this
Agreement or any of the transactions required or contemplated hereby and the
failure to obtain the same would prohibit Buyer from fulfilling its obligations
under this Agreement.

(d)No Conflicts.  The execution, delivery and compliance with, and performance
of the terms and provisions of, this Agreement, and the purchase of the
Portfolio, will not (i) conflict with or result in any violation of its
organizational documents, (ii) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party in its individual capacity, or (iii) violate
any existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to it or its assets or properties,
whereby such conflict or violation would in any way prohibit Buyer from
fulfilling its obligations under this Agreement.

(e)Bankruptcy.  No insolvency proceeding of any character (including bankruptcy,
receivership, reorganization, composition or arrangement with creditors
(including any assignment for the benefit of creditors)), voluntary or
involuntary, relating to Buyer or, to Buyer’s knowledge, is being threatened
against Buyer by any Person.

(f)Anti-Terrorism.

(i)Neither the Buyer nor, to Buyer’s knowledge, its Affiliates, is in violation
of any Anti-Money Laundering and Anti-Terrorism Laws.

(ii)Neither the Buyer nor, to Buyer’s knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State or other U.S. government agencies, all as may be amended
from time to time.

30

 

--------------------------------------------------------------------------------

 

(iii)Neither the Buyer nor, to Buyer’s knowledge, its Affiliates (A) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any person included in the lists set forth
in the preceding paragraph, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (C) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws.

(iv)The Buyer understands and acknowledges that the Buyer may become subject to
further anti-money laundering regulations.

(v)Neither the Buyer, nor any person controlling or controlled by the Buyer, is
a country, territory, individual or entity named on a Government List, and the
monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived from any activities that contravene any
applicable Anti-Money Laundering and Anti-Terrorism Laws (including funds being
derived from any person, entity, country or territory on a Government List or
engaged in any unlawful activity defined under Title 18 of the United States
Code, Section 1956(c)(7)).

(g)Sufficient Funds.  Buyer has access to, and shall have at the Closing,
sufficient cash or lines of credit available to pay the Sellers the Cash
Consideration Amount, and any and all amounts required to be paid by the Buyer
in connection with the consummation of the transaction contemplated by this
Agreement and any related fees and expenses payable by the Buyer pursuant to
this Agreement.

4.2Covenant of the Buyer.

Within thirty (30) days following the Closing, Buyer will cease using any
CNL-branded marks located at the Property.

Article V
CONDITIONS PRECEDENT TO CLOSING

5.1Conditions Precedent to Sellers’ Obligations.

The obligation of the Sellers to consummate the transfer of the Portfolio to the
Buyer on the Closing Date is subject to the satisfaction (or waiver by the
Sellers) as of the Closing of the following conditions:

(a)Each of the representations and warranties made by the Buyer in this
Agreement shall be true and correct in all material respects as of the Closing
Date as though such representations and warranties were made on and as of the
Closing Date (except to the extent such representations and warranties relate to
a specific date, in which case, such representations and warranties shall be
true and correct in all respects as of such specific date), except for breaches
or inaccuracies that would not reasonably be expected to have a Material Adverse
Effect on the Buyer or impair or delay the ability of the Buyer to consummate
the transactions contemplated by this Agreement or the Closing Documents or
otherwise perform its obligations under this Agreement or the Closing Documents;

31

 

--------------------------------------------------------------------------------

 

(b)The Buyer shall have performed or complied in all material respects with each
obligation and covenant required by this Agreement to be performed or complied
with by the Buyer on or before the Closing;

(c)The Sellers shall have received all of the applicable documents required to
be delivered by the Buyer under Article VI; and

(d)No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Portfolio or the
consummation of any other transaction contemplated hereby.

5.2Conditions Precedent to the Buyer’s Obligations.

The obligation of the Buyer to purchase and pay for the Portfolio is subject to
the satisfaction (or waiver by the Buyer) as of the Closing of the following
conditions:

(a)Each of the representations and warranties made by each Seller in this
Agreement shall be true and correct in all material respects as of the Closing
Date as though such representations and warranties were made on and as of the
Closing Date (except to the extent such representations and warranties relate to
a specific date, in which case, such representations and warranties shall be
true and correct in all respects as of such specific date), except to the extent
the failure of such representations and warranties to be true and correct would
not reasonably be expected to have a Material Adverse Effect;

(b)Each Seller shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by such Seller on or before the Closing;

(c)No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Authority of competent jurisdiction shall be in effect as of
the Closing which restrains or prohibits the transfer of the Portfolio or the
consummation of any other transaction contemplated hereby;  

(d)Title to the applicable Properties to be purchased and sold at the Closing
shall be delivered to the Buyer in the manner required under Section 8.1;

(e)The Buyer shall have received all of the applicable documents required to be
delivered by the Sellers under Article VI;

(f)The Buyer shall have received the Tenant Estoppels required pursuant to
Section 3.4 (except to the extent such requirement has been waived by the
Buyer);

(g)The Title Company shall be prepared, and irrevocably committed, to issue each
applicable Title Policy; and

(h)The Buyer shall have received the Ground Lessor Consents and Estoppels
required pursuant to Section 3.6 (except to the extent such requirement has been
waived by the Buyer).

32

 

--------------------------------------------------------------------------------

 

5.3Frustration of Closing Conditions.

Neither the Sellers nor the Buyer may rely on the failure of any condition set
forth in this Article V to be satisfied if such failure was caused by such
party’s failure to act in good faith or to use commercially reasonable efforts
to cause the applicable conditions to Closing of the other party to be
satisfied.

5.4Waiver of Closing Conditions.

Upon the occurrence of the Closing, any condition set forth in this Article V
that was not satisfied as of Closing shall be deemed to have been waived as of
Closing for the applicable Asset.

Article VI
CLOSING DELIVERIES

6.1Buyer Deliveries.

(a)At the Closing, the Buyer shall deliver the following documents:

(i)a duly executed and sworn Officer’s Certificate from the Buyer certifying
that the Buyer has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;

(ii)an executed Incumbency Certificate from the Buyer certifying the authority
of the officers or authorized signatories of the Buyer (or the general partner
of the Buyer, where appropriate) to execute this Agreement and the other
documents delivered by the Buyer to the Sellers at the Closing;

(b)The Buyer shall deliver the following documents at the Closing:

(i)the Cash Consideration Amount in respect of the Transferred Assets to be
purchased and sold at the Closing, less the Earnest Money, Good Faith Deposit,
and any interest earned thereon, and all other amounts due to the Sellers
hereunder;

(ii)with respect to each Property:

(A)an assignment and assumption of landlord’s interest in the Leases (an
“Assignment of Leases”), duly executed by the Buyer, in substantially the form
of Exhibit B attached hereto;

(B)an assignment and assumption of the Assumed Contracts (an “Assignment of
Contracts”), duly executed by the Buyer, in substantially the form of Exhibit C
hereto;

(C)a notice letter to each Tenant (the “Tenant Notices”), duly executed by the
Buyer, in the form of Exhibit D attached hereto notifying such Tenant of the
assignment and assumption of the applicable Lease(s);

33

 

--------------------------------------------------------------------------------

 

(D)an association assignment and assumption agreement with respect to any
Owners’ Association, as applicable, in a form reasonably acceptable to Sellers
and Buyer (“Association Assignment”);

(E)a notice letter to each Ground Lessor under a Ground Lease (the “Ground Lease
Notices”), duly executed by the Buyer, in the form of Exhibit E attached hereto,
notifying such Ground Lessor of the assignment and assumption of the applicable
Ground Lease(s);

(F)for each Ground Leased Property, an assignment and assumption of lessee’s
interest in the respective Ground Lease (an “Assignment of Ground Leases”), duly
executed by the Buyer, in substantially the same format as provided to Seller
upon its acquisition of such Ground Lease;

(iii)a closing statement in respect of the Transferred Assets to be purchased
and sold at the Closing, prepared and approved by the Sellers and the Buyer,
consistent with the terms of this Agreement and duly executed by the Buyer (the
“Closing Statement”);

(iv)such other customary assignments, instruments of transfer, and other
documents as the Buyer, Seller and/or Escrow Agent reasonably agree are required
in order to complete the transactions contemplated hereunder;

(v)all transfer Tax returns, to the extent required by law and the regulations
issued pursuant thereto, in connection with the payment of all state or local
real property transfer or similar taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by the relevant Sellers and duly executed by the Buyer; and

(vi)if applicable, (A) an assignment and assumption agreement, in form and
substance reasonably acceptable to the Buyer and the Sellers, duly executed by
the Buyer, in respect of the LLC Interests, (B) any and all Yuma Loan Assumption
Documents required in connection with the assumption by Buyer of the applicable
Seller’s obligations under the Yuma MOB Loan (if applicable), and (C) executed
copies of the Yuma Corporate Document Amendments (if applicable).

6.2Sellers Deliveries.

(a)At the Closing, the Sellers shall deliver the following documents:

(i)a duly executed Secretary’s Certificate from each Seller (or the general
partner of such Seller, where appropriate) certifying that such Seller has taken
all necessary action to authorize the execution of all documents being delivered
hereunder and the consummation of all of the transactions contemplated hereby
and that such authorization has not been revoked, modified or amended; and

34

 

--------------------------------------------------------------------------------

 

(ii)an executed Incumbency Certificate from each Seller (or the general partner
of such Seller, where appropriate) certifying the authority of the officers of
such Seller (or the general partner or managing member of such Seller, where
appropriate) to execute this Agreement and the other documents delivered by such
Seller to the Buyer at the Closing;

(b)The Sellers shall deliver the following documents at the Closing (solely in
respect of the Transferred Assets to be purchased and sold at the Closing):

(i)with respect to each Property that is a Fee Property, a special/limited
warranty deed (a “Deed”) in the form statutorily prescribed by the applicable
jurisdiction and reasonably approved by the Buyer, duly executed by the relevant
Seller, which deed, upon proper recording by the Buyer, shall be sufficient to
transfer and convey to the Buyer (or a Designated Subsidiary) all of the
relevant Seller’s rights in the Property subject only to the Permitted
Exceptions with reference to such Property;

(ii)with respect to each Ground Lease Property, an improvements only deed as
required by Applicable Law (an “Improvement Deed”) in the form statutorily
prescribed by the applicable jurisdiction and reasonably approved by the Buyer,
duly executed by the relevant Seller, which Improvement Deed, upon proper
recording by the Buyer, shall be sufficient to transfer and convey to the Buyer
(or a Designated Subsidiary) all of the relevant Seller’s rights in the
improvements on the Ground Lease Property subject only to the Permitted
Exceptions with reference to such Ground Lease Property;

(iii)A FIRPTA Certificate from each Seller in the form of Exhibit G attached
hereto; provided, that in the event the LLC Interests are transferred to Buyer,
the FIRPTA Certificate of the Seller of the LLC Interests shall be modified in a
manner mutually acceptable to the applicable Seller and Buyer and shall also
establish such Seller’s status as a non-foreign person for purposes of Section
1446(f) of the Code;

(iv)if applicable, (A) an assignment and assumption agreement, in form and
substance reasonably acceptable to the Buyer and the Sellers, duly executed by
the relevant Seller, in respect of the LLC Interests, (B) the Yuma Resignations,
(C) a consent of the Yuma joint venture partner to the admission of Buyer or its
designee to the joint venture and acknowledging such party’s right to exercise
all rights and powers of the Seller entity following such assignment becoming
effective, and (D) an estoppel from the Yuma joint venture partner in form and
content reasonably acceptable to Buyer and, at a minimum, stating that there are
no partner loans to the joint venture.

(v)with respect to each Property:

(A)a bill of sale (a “Bill of Sale”), duly executed by the relevant Seller, in
the form of Exhibit F attached hereto, relating to all fixtures, chattels,
equipment and articles of personal property owned by the relevant Seller which
as of the Closing Date are located upon or attached to the Property;

(B)an Assignment of Leases, duly executed by the relevant Seller, in the form of
Exhibit B attached hereto, together with the original Leases;

(C)an Assignment of Contracts, duly executed by the relevant Seller, in the form
of Exhibit C attached hereto;

35

 

--------------------------------------------------------------------------------

 

(D)an assignment of all warranties, permits, licenses and other Asset-Related
Property in the form of Exhibit H attached hereto (an “Assignment of
Asset-Related Property”);

(E)an Association Assignment, duly executed by the relevant Seller, together
with evidence of the resignation, effective as of Closing, of all of Sellers’
employees, managers, officers, and/or Affiliates from all offices or
directorships (or similar roles) arising under any Owners’ Association or
Owners’ Association Documents, if any;

(F)the Tenant Notices and Ground Lessor Notices, duly executed by Seller, as
applicable;

(G)all keys to each Property which are in the Sellers’ possession shall be
transferred at a mutually agreed upon location;

(H)all security deposits and letters of credit as provided in Section 10.2(a)
hereof;

(I)for each Ground Lease Property, an Assignment of Ground Lease, duly executed
by the relevant Seller;

(vi)the Closing Statement, duly executed by the Sellers;

(vii)if the Yuma MOB Lender consents to the assumption by Buyer of the
applicable Seller’s obligations under the Yuma MOB Loan, any and all documents,
agreements and instruments required in order to effectuate the assignment and
assumption of the Yuma MOB Loan (collectively, the “Yuma Loan Assumption
Documents”), including, without limitation, payment of the assumption fee
required pursuant to the Yuma MOB Loan.

(viii)such other customary assignments, instruments of transfer, and other
documents as the Buyer, Seller and/or Escrow Agent reasonably agree are required
in order to complete the transactions contemplated hereunder;

(ix)all transfer tax returns and other statutorily-mandated forms which are
required by law and the regulations issued pursuant thereto in connection with
the payment of all state or local real property transfer or similar taxes that
are payable or arise as a result of the consummation of the transactions
contemplated by this Agreement, in each case, as prepared and duly executed by
the relevant Seller; provided, that each such tax return prepared by Seller
shall be submitted to Buyer for its review, comment and consent to filing (such
consent not to be unreasonably withheld, conditioned or delayed) at least 10
Business Days prior to the Closing Date;

(x)an IRS Form W-9 properly executed by Seller Agent;

(xi)an owner’s affidavit in such form as reasonably required by the Title
Company so as to allow the Title Company to delete the so-called “standard
exceptions” from the Title Policy; and

36

 

--------------------------------------------------------------------------------

 

(xii)such other affidavits or documents in order to allow the Title Company to
issue such endorsements as Buyer may reasonably request or as otherwise
reasonably requested by the Title Company and in each case reasonably acceptable
to Sellers in connection with Closing.

6.3Assignment of Certain Transferred Assets.

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign, sell, convey, sublicense
or transfer any Transferred Asset, or any claim, right or benefit arising
thereunder or resulting therefrom, or to enter into any other agreement or
arrangement with respect thereto, if an attempted assignment, sale, conveyance,
sublicense or transfer thereof, or entering into any such agreement or
arrangement, without the consent of a third party (including any Governmental
Authority), would constitute a breach of, or other contravention under, any
Transferred Asset or a violation of Applicable Law, be ineffective with respect
to any party thereto or in any way adversely affect the rights of any Seller or
any Affiliate of the Sellers or of the Buyer thereunder.  With respect to any
such Transferred Asset (or any claim, right or benefit arising thereunder or
resulting therefrom), from and after the date hereof, the Sellers shall use
commercially reasonable efforts (and the Buyer shall assist the Sellers upon
reasonable request, at the Sellers’ cost) to obtain any and all required
consents for the assignment, partial assignment, transfer or sublicense of such
Transferred Asset to the Buyer, or written confirmation from such parties
reasonably satisfactory in form and substance to the Sellers and the Buyer
confirming that such consent is not required; it being understood and agreed,
and Buyer acknowledges that, no representation, warranty, covenant or agreement
of any Seller contained herein shall be breached or deemed breached, and no
condition shall be deemed not satisfied, as a result of (i) the failure to
obtain any such consent or waiver, (ii) the termination of any Contract as a
result of the actions taken pursuant to this Section 6.3 or (iii) any lawsuit,
action, proceeding or investigation commenced or threated by or on behalf of any
person arising out of or relating to the failure to obtain any such consent or
any such termination.  Neither Sellers nor the Buyer shall be required to make
any payment of money or other transfer of value to any third party.  If a
required consent is not obtained prior to the Closing with respect to any such
Transferred Asset, the Sellers (assisted by the Buyer upon reasonable request)
will (and will cause their applicable Affiliates to) continue (for a period not
to exceed six (6) months) to use commercially reasonable efforts to obtain such
consent as promptly as practicable after Closing.  Except as otherwise provided
in this Agreement, until such time as all such consents have been obtained, the
Sellers and the Buyer will (and will cause their applicable Affiliates to)
cooperate to enter into a lawful and reasonable arrangement under which the
Sellers shall use commercially reasonable efforts to provide the Buyer, at no
cost to the Sellers or the Buyer, with the economic benefits of such Transferred
Asset by enforcing such Transferred Asset (solely at the Buyer’s direction) for
the benefit and at the expense of the Buyer (and the Buyer shall assume the
obligations of the applicable Seller under, and bear the economic burdens
associated with, such Transferred Asset that are attributable to any period from
and after the applicable Effective Time and indemnify the Sellers in connection
therewith).  The Sellers shall have no obligations under this Section 6.3 after
the date that is six (6) months following the Closing Date.

37

 

--------------------------------------------------------------------------------

 

Article VII
AS-IS SALE

7.1Examination.

In entering into this Agreement, the Buyer has not been induced by and has not
relied upon any written or oral representations, warranties or statements,
whether express or implied, made by any Seller, any partner of any Seller, or
any affiliate, agent, employee, officer, director, or other representative of
any of the foregoing or by any broker or any other person representing or
purporting to represent any Seller or any of its affiliates, with respect to the
Transferred Assets or any other matter affecting or relating to the transactions
contemplated hereby, other than those representations, warranties or statements
expressly set forth in this Agreement and any Deed.  The Buyer acknowledges and
agrees that, except as expressly set forth in this Agreement and any Deed, no
Seller makes any representations or warranties whatsoever, whether express or
implied or arising by operation of law, with respect to the Transferred Assets,
including any warranties or representations as to habitability, merchantability,
fitness for a particular purpose, title, zoning, Tax consequences, latent or
patent physical or environmental condition, utilities, operating history or
projections, valuation, governmental approvals, the compliance of the
Transferred Assets with governmental laws, the truth, accuracy or completeness
of the Transferred Assets documents or any other information provided by or on
behalf of Sellers to the Buyer, or any other matter or thing regarding the
Transferred Assets.  The Buyer represents to Sellers that the Buyer has
conducted such investigations of the Transferred Assets, including but not
limited to, the physical and environmental conditions of the Properties, as the
Buyer deems necessary to satisfy itself as to the condition of the Transferred
Assets and the existence or nonexistence or curative action to be taken with
respect to any hazardous or toxic substances on or discharged from the Property,
and will rely solely upon the same and not upon any information provided by or
on behalf of Sellers or their agents or employees with respect thereto, other
than such representations, warranties and covenants of Sellers as are expressly
set forth in this Agreement and any Deed.  Subject to the express
representations of Sellers herein and the provisions set forth herein and
contained in any Deed, upon Closing, the Buyer shall assume the risk that
adverse matters, including, but not limited to, construction defects and adverse
physical and environmental conditions, may not have been revealed by the Buyer’s
investigations, and the Buyer, upon Closing, shall be deemed to have waived,
relinquished and released Sellers and Sellers’ Related Entities from and against
any and all claims, demands, causes of action (including causes of action in
tort), losses, damages, liabilities, costs and expenses (including attorneys’
fees and court costs) of any and every kind or character, known or unknown,
which the Buyer or any agent, representative, affiliate, employee, director,
officer, partner, member, servant, shareholder or other person or entity acting
on the Buyer’s behalf or otherwise related to or affiliated with the Buyer might
have asserted or alleged against Sellers and/or Sellers’ Related Entities at any
time by reason of or arising out of any latent or patent construction defects,
physical conditions (including environmental conditions), the Leases and the
Tenants, violations of any Applicable Laws (including any Environmental Laws) or
any and all other acts, omissions, events, circumstances or matters regarding
the Transferred Assets.  Except as expressly set forth herein (including,
without limitation, with respect to any indemnification obligations of Sellers
set forth herein) or in any Deed, the Buyer shall not look to Sellers or any of
Sellers’ Related Entities in connection with the foregoing for any redress or
relief.  The foregoing release shall be given full force and effect according to
each of its expressed terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes

38

 

--------------------------------------------------------------------------------

 

of action.  Notwithstanding anything contained herein (including the foregoing
releases), in no event shall Buyer be deemed to have released Sellers or
Sellers’ Related Entities from fraud.  THE BUYER AGREES THAT THE TRANSFERRED
ASSETS WILL BE SOLD AND CONVEYED TO (AND ACCEPTED BY) THE BUYER AT THE CLOSING
IN THE THEN EXISTING CONDITION OF THE TRANSFERRED ASSETS, AS IS, WHERE IS, WITH
ALL FAULTS, AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES
WHATSOEVER (INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY), WHETHER EXPRESS
OR IMPLIED OR ARISING BY OPERATION OF LAW, other than representations,
warranties and statements of the Sellers expressly set forth in this Agreement
and any Deed.

7.2Effect and Survival of Disclaimer and Release.

The Sellers and the Buyer acknowledge that the compensation to be paid to
Sellers for the Transferred Assets reflects that the Transferred Assets are
being sold subject to the provisions of Section 7.1, and Sellers and the Buyer
agree that the provisions of Section 7.1 shall survive the Closing hereunder
indefinitely.

Article VIII
TITLE AND PERMITTED EXCEPTIONS

8.1Permitted Exceptions.

Except as otherwise provided in this Article VIII, the Sellers shall sell and
convey title to each Property subject only to the Permitted Exceptions with
respect to such Property.

8.2Use of Cash Consideration Amount to Discharge Title Exceptions.

If, at the Closing, there are any title exceptions applicable to a Property
which are not Permitted Exceptions and to which the Buyer objects for such
Property and which the Sellers are obligated by this Agreement or elect to pay
and discharge, then the Sellers may use any portion of the Cash Consideration
Amount to satisfy the same; provided that the Sellers shall have delivered to
the Buyer at the Closing instruments in recordable form sufficient to satisfy
such title exceptions of record, together with the cost of any applicable
recording or filing fees or such other evidence the Title Company shall deem
necessary for the Title Company to remove such exception from the Title
Policy.  The existence of any such liens or encumbrances shall not be deemed
objections to title if the Sellers shall comply with the foregoing requirements
and such exceptions are paid and discharged as of Closing.

8.3Inability to Convey.

Nothing contained in this Agreement shall be deemed to require the Sellers to
take or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, nor shall the Buyer have any right
of action against the Sellers, at law or in equity, for the Sellers’ inability
to convey title to the Properties subject only to the Permitted Exceptions.

39

 

--------------------------------------------------------------------------------

 

8.4Buyer’s Right to Accept Title.

Notwithstanding the foregoing provisions of this Article VIII, the Buyer may, in
its sole discretion, by notice given to the Sellers at any time prior to the
Closing Date, elect to accept such title as the Sellers can convey,
notwithstanding the existence of any title exceptions which are not Permitted
Exceptions.  In such event, this Agreement shall remain in effect and the
parties shall proceed to Closing, but the Buyer shall not be entitled to any
abatement of the Gross Asset Value, any credit or allowance of any kind or any
claim or right of action against the Sellers for damages or otherwise by reason
of the existence of any title exceptions which are not Permitted Exceptions.

8.5Cooperation.

The Buyer and the Sellers shall reasonably cooperate with the Title Company in
connection with obtaining title insurance insuring title to each Property
subject only to the relevant Permitted Exceptions.  Buyer and Sellers agree to
cause the Title Company to use commercially reasonable efforts to “date down”
the title commitments no earlier than five (5) Business Days prior to
Closing.  In furtherance and not in limitation of the foregoing, at or prior to
the Closing, the Buyer and the Sellers shall deliver to the Title Company such
affidavits, certificates and other instruments as are reasonably requested by
the Title Company and customarily furnished in connection with the issuance of
owner’s policies of title insurance, including (i) evidence sufficient to
establish (x) the legal existence of the Buyer and the Sellers and (y) the
authority of the respective signatories of the Sellers and the Buyer to bind the
Sellers and the Buyer, as the case may be, (ii) a certificate of good standing,
or a certificate of existence, as applicable, of each Seller, (iii) if
applicable, a partnership affidavit pursuant to Section 689.045, of the Florida
Statutes, and (iv) with respect to Sellers only, a title affidavit in the form
of Exhibit I with such other reasonable additions thereto as may be reasonably
and customarily requested by the Title Company.

.

Article IX
TRANSACTION COSTS; RISK OF LOSS

9.1Transaction Costs.

Except as otherwise provided for herein, all transaction costs (including, but
not limited to, title insurance costs, transfer taxes, recording costs and the
like) shall be apportioned between Buyer and Sellers in accordance with local
custom with respect to each of the Properties pursuant to Schedule 9.1 attached
hereto; provided, however, that Buyer shall be responsible for the cost of any
endorsements sought with respect to title insurance policies issued in
connection with the Closing.  In addition to the foregoing and their respective
apportionment obligations hereunder, (i) the Sellers and the Buyer shall each be
responsible for (A) the payment of the costs of their respective legal counsel,
advisors and other professionals employed thereby in connection with the sale of
the Portfolio and (B) one-half of the fees and expenses of the Escrow Agent,
(ii) the Buyer shall be responsible for all costs and expenses associated with
the Buyer’s due diligence and (iii) the Sellers shall be responsible for any
costs (including third-party lender costs) associated with obtaining payoffs or
substitutions of any debt encumbering the Properties.  Each party to this
Agreement shall indemnify the other parties and their respective successors and
assigns from and against any and all loss, damage, cost, charge, liability or
expense (including court costs and reasonable attorneys’ fees) which such other
party may sustain or incur as a result of the failure of either party to timely
pay any of the aforementioned Taxes, costs, fees or other expenses for which it
has assumed responsibility under this Section 9.1.  This indemnity shall survive
the Closing hereunder.

40

 

--------------------------------------------------------------------------------

 

9.2Risk of Loss.

(a)If, on or before the Closing Date, any “material portion” of a Property shall
be (i) damaged or destroyed by fire or other casualty or (ii) taken as a result
of any condemnation or eminent domain proceeding, the Sellers shall promptly
notify the Buyer in writing.  The Buyer shall be bound to purchase the affected
Properties for the Allocated Asset Value in respect of such Properties (after
taking into account the adjustments for net prorations and other adjustments
provided for in this Agreement) as required by the terms hereof without regard
to the occurrence or effect of any such casualty or condemnation.

(b)With respect to any casualty or condemnation affecting a “material portion”
of a Property after the date of this Agreement, (A) the Sellers will credit
against the Cash Consideration Amount payable by the Buyer at the Closing an
amount equal to the sum of (x) the net proceeds, if any, received by the Sellers
from such casualty or condemnation and (y) the applicable deductible under
Sellers’ insurance policies, if any, with respect to such casualty (less any
amounts spent or funded to date by Sellers), or (B) Sellers will, at the
Closing, obtain an endorsement to the applicable insurance policy covering the
loss and damage to the applicable Property naming Buyer as loss payee with
respect to such Property.  Said endorsement shall not limit the insurance
coverage available to Buyer under the applicable insurance policy, but shall
insure Buyer’s interest in the Property under the same limits, terms and
conditions available to Seller prior to the Closing Date.  Seller shall pay the
cost of any additional premium required for such endorsement and the applicable
Seller shall obtain certificate(s) of insurance, issued in accordance and
complying with all certificates of insurance provisions contained in the
applicable policy, identifying Buyer as loss payee for any Property that has
sustained the loss and damage prior to the Closing Date.

(c)If, on or before the Closing Date, any portion of a Property that is not a
“material portion” of such Property shall be (i) damaged or destroyed by fire or
other casualty or (ii) taken as a result of any condemnation or eminent domain
proceeding, the Sellers shall promptly notify the Buyer thereof in writing and,
except with respect to damage or destruction that has been fully repaired and
restored as of the Closing Date, (A) the Sellers will credit against the Cash
Consideration Amount payable by the Buyer at the Closing an amount equal to the
sum of (x) the net proceeds, if any, received by the Sellers from such casualty
or condemnation and (y) the applicable deductible under Sellers’ insurance
policies, if any, with respect to such casualty (less any amounts spent or
funded to date by Sellers), or (B) Sellers will, at the Closing, obtain an
endorsement to the applicable insurance policy covering the loss and damage to
the applicable Property naming Buyer as loss payee with respect to such
Property.  Said endorsement shall not limit the insurance coverage available to
Buyer under the applicable insurance policy, but shall insure Buyer’s interest
in the Property under the same limits, terms and conditions available to Seller
prior to the Closing Date.  Seller shall pay the cost of any additional premium
required for such endorsement and the applicable Seller shall obtain
certificate(s) of insurance, issued in accordance and complying with all
certificate of insurance provisions contained in the applicable policy,
identifying Buyer as loss payee for any Property that has sustained the loss and
damage prior to the Closing Date.

41

 

--------------------------------------------------------------------------------

 

(d)For purposes of this Section 9.2, a “material portion” with respect to an
individual Property shall mean any portion which materially and adversely
affects access to any Property, otherwise materially and adversely impacts the
operation of the Property, or which the cost to repair or restore will be equal
to or in excess of the lesser of (i) fifty percent (50%) of the Allocated Asset
Value of such Property or (ii) $10,000,000.

Article X
ADJUSTMENTS PROPOSED

The prorations and payments provided for in this Article X shall be made at the
Closing on a cash basis and set forth on the Closing Statement, which shall be
prepared by Sellers and submitted to the Buyer for its review and approval at
least three (3) Business Days prior to the Closing.  The following shall be
prorated between the Sellers and the Buyer as of the Closing Date (on the basis
of the actual number of days elapsed over the applicable period) and shall be
added to (if such net amount is in the Sellers’ favor) or deducted from (if such
net amount is in the Buyer’s favor) the Gross Asset Value at the Closing, with
the Buyer being deemed to be the owner of the Property starting at 12:00 A.M. on
the Closing Date (the “Effective Time”) and being entitled to receive all
operating income of the Property, and being obligated to pay all operating
expenses of the Property, with respect to the Closing Date:

10.1Taxes.

All real estate taxes affecting the Portfolio (including all certified,
confirmed or ratified liens for governmental improvements or special assessments
imposed by any taxing authority which affect the Portfolio as of the Closing
Date) (collectively, “Real Estate Tax”) shall be prorated between the Buyer and
the Sellers based on the tax bills that have been or will be issued during the
Closing Year, regardless of when such Real Estate Tax accrued or the assessment
period of the Real Estate Tax, and assuming payment of such Real Estate Tax
would occur on the earliest possible date in order to maximize any discounts
offered, but in any event prior to delinquency pursuant to Applicable Law.  As
of the Closing Date, if the Real Estate Tax bill for a Property is not available
for the Closing Year, the proration of Real Estate Tax for such Property shall
be based upon the most recently issued Real Estate Tax bill for such
Property.  Buyer and Sellers acknowledge that the Real Estate Tax shall be
prorated on a calendar year basis, whether or not same are due and payable prior
to Closing and regardless of the fiscal year of the taxing authority for any
Property, and if the rate of any such Real Estate Tax for a Property is not
fixed prior to the date of the Closing, the adjustment and proration thereof at
the Closing shall be upon the basis of the rate for the bill issued in the
preceding calendar year or fiscal year (as applicable) applied to the latest
assessed valuation.  Notwithstanding the foregoing, if Tenants pay Real Estate
Tax directly to the taxing authority, the portion of the Real Estate Tax paid
directly by the Tenant to the taxing authority shall not be prorated. The Buyer
shall pay all Real Estate Tax due and payable after Closing and reconciliations
with Tenants shall be responsibility of the Buyer post-Closing pursuant to
Section 10.2 and Section 10.10 below.  

(a)Prepaid Tax.  If any portion of any assessments against the Property other
than Real Estate Tax that are paid by the Sellers with respect to the Property
at or prior to the Closing determined on a cash (rather than accrual) basis,
relate to any period of time including or after the Closing Date, the Buyer
shall pay to the Sellers at the Closing the amount of such other assessments
paid prorated for the number of days, from, including and after Closing to which
such tax relates.

42

 

--------------------------------------------------------------------------------

 

(b)Installments.  To the extent that Real Estate Tax includes special
assessments or installments of special assessments, for the purpose of this
Section 10.1 Sellers’ prorated portion of such assessments shall be determined
assuming payment over the longest period of time permitted by the applicable
taxing authorities.

10.2Fixed Rents, Additional Rents and Security Deposits.

(a)All fixed rents (“Fixed Rents”) and Additional Rents (as hereinafter defined
and together with the Fixed Rents, collectively, the “Rents”) under the Leases,
security deposits (except as hereinafter provided) and other tenant charges
shall be prorated on a cash basis.  The Sellers shall deliver or provide a
credit in an amount equal to all prepaid Rents for periods from, including and
after the Closing Date and all refundable cash security deposits (to the extent
the foregoing were made by tenants under the Leases and are not applied or
forfeited prior to the Closing in accordance with the terms of the applicable
Leases) to the Buyer on the Closing Date.  The Sellers shall also transfer to
the Buyer any security deposits that are held in the form of letters of credit
(the “SD Letters of Credit”) if the same are transferable, at the Buyer’s cost
(including the Buyer’s payment of any third party transfer fees and expenses);
if any of the SD Letters of Credit are not transferable, the Sellers shall
request the tenants obligated under such SD Letters of Credit to cause new
letters of credit to be issued in favor of the Buyer in replacement thereof and
in the event such a new letter of credit is not issued in favor of the Buyer by
the Closing, the Buyer shall pursue such replacement after the Closing and the
Sellers shall take all reasonable action, as directed by the Buyer and at the
Sellers’ expense, in connection with the presentment of such SD Letters of
Credit for payment as permitted under the terms of the applicable Lease.  Rents
that are delinquent (or payable but unpaid) as of the Closing Date shall not be
prorated on the Closing Date.  Any Rents collected by the Buyer or the Sellers
after the Closing from any Tenant who owes Rents for periods prior to Closing,
shall be applied (i) first, in payment of Rents owed by such Tenant for the
month in which the Closing occurs (which shall include the reimbursement to the
Seller thereof, net of collection costs), (ii) second, in payment of current
rentals at the time of receipt, (iii) third, to delinquent rentals, if any,
which became due after the Closing, and (iv) then to delinquent rentals, if any,
which became due and payable prior to Closing (which shall include the
reimbursement to the Seller thereof, net of collection costs); provided,
however, that any year-end or similar reconciliation payment shall be allocated
as hereinafter provided.  The Buyer shall bill Tenants who owe Rents for periods
prior to the Closing on a monthly basis following the Closing and use
commercially reasonable efforts to attempt to collect such past due Rents for a
period of one hundred eighty (180) days following the Closing, but shall not be
obligated to engage a collection agency or take legal action to collect such
amount.  For the purposes of this Agreement, the term “Additional Rent(s)” shall
mean amounts payable under any Lease for (i) the payment of additional rent
based upon a percentage of the Tenant’s business during a specified annual or
other period (sometimes referred to as “percentage rent”), (ii) so-called common
area maintenance or “CAM” charges, and (iii) so called “escalation rent” or
additional rent based upon such tenant’s allocable share of insurance, real
estate taxes or operating expenses or labor costs or cost of living or porter’s
wages or otherwise.  The Buyer’s obligations under this section shall survive
the Closing for a period of one hundred eighty (180) days.

(b)Additional Rent shall be determined in accordance with the Leases, including
any Lease provisions that provide for the adjustment of Additional Rent based on
occupancy changes (i.e., “gross-up” provisions).  In addition, to the extent
that a Lease provides

43

 

--------------------------------------------------------------------------------

 

for base year amounts or “stops” for operating expenses or Taxes, such base year
and “stop” amounts shall be prorated in determining Additional Rent with respect
to such Lease.  The relevant Seller’s “share” of Additional Rent for the
calendar year in which Closing occurs (the “Closing Year”) shall be determined
in accordance with Section 10.2(c) hereof.  Notwithstanding the foregoing, there
shall be no proration of any such Additional Rent that is delinquent as of
Closing.  The Buyer shall bill Tenants who owe Rents for periods prior to the
Closing on a monthly basis following Closing and use commercially reasonable
efforts to attempt to collect such past due Rents, but shall not be obligated to
engage a collection agency or take legal action to collect such amount.

(c)In order to enable the Buyer to make any year-end reconciliations of Tenant
reimbursements of Additional Rent for the Closing Year after the end thereof,
the Sellers shall determine in accordance with Section 10.2(b) hereof the
Additional Rent actually paid or incurred, or to be paid or incurred, by each
Seller for the portion of the Closing Year during which such Seller owned the
applicable Property (the portion of such Additional Rent corresponding to each
such Seller’s period of ownership, the “Sellers’ Actual Reimbursable Tenant
Expenses”) and the Tenant reimbursements for such Additional Rent actually paid
or to be paid by Tenants for the Closing Year during which each such Seller
owned the applicable Property (the portion of such reimbursements for Additional
Rent corresponding to such Seller’s period of ownership, the “Sellers’ Actual
Tenant Reimbursements”).  On or before the date that is forty-five (45) days
after the Closing Date, Sellers shall deliver to the Buyer a reconciliation
statement (“Sellers’ Reconciliation Statement”) with all supporting tenant
calculations, electronic workbooks and any other relevant or related support
documentation setting forth (i) Sellers’ Actual Reimbursable Tenant Expenses,
(ii) Sellers’ Actual Tenant Reimbursements, and (iii) a calculation of the
difference between the two (i.e., establishing that the Sellers’ Actual
Reimbursable Tenant Expenses were either more or less than the Sellers’ Actual
Tenant Reimbursements).  Any amount due Sellers pursuant to the foregoing
calculation (in the event the Sellers’ Actual Tenant Reimbursements are less
than the Sellers’ Actual Reimbursable Tenant Expenses) shall be remitted to the
Sellers promptly upon receipt by the Buyer of such amounts from the applicable
Tenant.  In the event the Sellers’ Actual Tenant Reimbursements as disclosed on
the Sellers’ Reconciliation Statement are more than the Sellers’ Actual
Reimbursable Tenant Expenses, then the Sellers shall pay such amounts to the
Buyer within thirty (30) days after delivery of the Sellers’ Reconciliation
Statement to the Buyer and, upon receipt of such payment, the Buyer shall be
responsible for the refund to Tenants of any overpayments in accordance with
their Leases.

(d)The Sellers and the Buyer acknowledge that payments by Tenants of Additional
Rent may be subject to audit by Tenants in accordance with the terms of their
Leases (“Tenant Audits”).  With respect to any Tenant Audit pending as of the
Closing Date or initiated within a permissible audit term under the applicable
Lease and applicable, in whole or in part to the Sellers’ period of ownership,
the Sellers agree that (i) the Sellers shall reasonably cooperate with the Buyer
in responding to information requests made in connection therewith, and (ii) the
Sellers shall be responsible for the defense and payment of any claim resulting
therefrom and based upon claimed overpayments received by Sellers.  The Sellers’
obligations under this Section 10.2(d) shall survive the Closing for a period of
six (6) months.

44

 

--------------------------------------------------------------------------------

 

(e)At the Closing, Seller shall assign any and all rights it has to any
forbearance or similar agreements affecting Leases or the payment of Rent under
Leases to the Buyer, and Buyer shall be entitled to any amounts received
thereunder from and after the Closing Date.  

10.3Water and Sewer Charges.

Water rates, water meter charges, sewer rents and vault charges, if any (other
than any such charges, rates or rents which are payable by Tenants of the
Property pursuant to such Tenants’ Leases, for which no adjustment shall be
made), shall be adjusted and prorated on the basis of the fiscal period for
which assessed.  If there is a water meter, or meters, on the Property, the
Sellers agree that they shall at the Closing furnish a reading of same to a date
not more than thirty (30) days prior to the Closing and the unfixed meter
charges and the unfixed sewer rent thereon for the time intervening from the
date of the last reading shall be apportioned on the basis of such last reading,
and shall be appropriately readjusted after the Closing on the basis of the next
subsequent bills.    

10.4Utility Charges.

Gas, steam, electricity and other public utility charges (other than any such
charges which are payable by Tenants of the Property pursuant to such Tenants’
Leases, for which no adjustment will be made) will be paid by the Sellers to the
utility company prior to the Closing Date and by Buyer from and after the
Closing Date.  The Sellers shall use commercially reasonable efforts to arrange
for a final reading of all utility meters (covering gas, water, steam and
electricity) as of the Closing (and in any event not more than thirty (30) days
prior to the Closing), except meters the charges of which are payable by Tenants
of the Property pursuant to such Tenants’ Leases directly to such utility
company.  If a bill is obtained from any such utility company as of the Closing,
the Sellers shall pay such bill on or before the Closing.  If such bill shall
not have been obtained on or before the Closing, the Sellers shall, upon receipt
of such bill, pay all such utility charges as evidenced by such bill or bills
pertaining to the period prior to the Closing, and the Buyer shall pay all such
utility charges pertaining to the period thereafter.  Any bill which shall be
rendered which shall cover a period both before and after the date of Closing
shall be apportioned between the Buyer and the Sellers as of the Closing.  

10.5Contracts.

Charges and payments under all Assumed Contracts shall be prorated on a cash
basis as of the Closing Date.

10.6Miscellaneous Revenues.

Revenues, if any, arising out of telephone booths, vending machines, parking, or
other income producing agreements shall be prorated on a cash basis as of the
Closing Date.

45

 

--------------------------------------------------------------------------------

 

10.7Leasing Costs.

(a)The Sellers shall be responsible for all Leasing Costs that are payable by
reason of (i) the execution of an “Existing Lease” (i.e., a Lease existing as of
the Effective Date) prior to the Effective Date, (ii) the renewal, extension,
expansion of, or the exercise of any other option under, an Existing Lease, (1)
prior to the Effective Date or (2) during the Inspection Period unless such
Existing Lease is included on Schedule 10.7, (iii) amendments of an Existing
Lease entered into (1) prior to the Effective Date or (2) during the Inspection
Period unless such Existing Lease is included on Schedule 10.7, and (iv) any New
Lease entered into during the Inspection Period unless such New Lease is
included on Schedule 10.7.

(b)If the Closing occurs, the Buyer shall be responsible for all Leasing Costs
that become due and payable as a result of (1) any New Leases, (2) amendments
entered into during the Interim Period in accordance with this Agreement to
renew, extend, expand or otherwise amend Existing Leases or New Leases, or (3)
any renewals, extensions or expansions of, or the exercise of any other option
under, Existing Leases or New Leases exercised by tenants during the Interim
Period or on or after the Closing Date; provided, however, that (x) Buyer shall
have been provided the details of all such Leasing Costs prior to the Closing
Date and approved the same in writing, and (y) with respect to any such New
Lease, amendment, renewal, extension or expansion entered into during the
Inspection Period, the contemplated Lease must be included on Schedule 10.7. In
addition, the Buyer shall assume the economic effect of any “free rent” or other
concessions pertaining to the period from and after the Closing; provided,
however, that Buyer shall have been provided the details of all such Leasing
Costs prior to the Closing Date and approved the same in writing.  

(c)If, as of the Closing Date, the Sellers shall have paid any Leasing Costs for
which the Buyer is responsible pursuant to the foregoing provisions, the Buyer
shall reimburse the Sellers therefor at the Closing.  The Sellers shall pay (or
cause to be paid), prior to the Closing, or credit the Buyer at the Closing (to
the extent unpaid) all Leasing Costs for which the Sellers are responsible
pursuant to the foregoing provisions, and (subject to the reimbursement
obligations set forth above), the Sellers shall pay (or cause to be paid) when
due all Leasing Costs payable after the Effective Date and prior to the
Closing.  

(d)For purposes of this Section 10.7, the term “Interim Period” shall mean the
period from the Effective Date until the Closing Date.  On the Closing Date, the
Sellers shall deliver to the Buyer all Lease Termination Payments received by or
on behalf of the Sellers from and after the date hereof, except, however, the
Buyer acknowledges approval of the Leases referenced on Schedule 3.2(c).

10.8Owners’ Association Assessments.

If the Property is located in a business park which is governed by an Owners’
Association, reciprocal easement agreement, covenants, conditions and
restrictions or similar property-related agreement, and the association or other
applicable Person charges assessments with respect to the Property, then at the
Closing (a) if such charges are payable after the Closing Date for a period
before the Closing Date, the Sellers shall pay to the Buyer on the Closing Date
an amount equal to the amount of such charges allocated to the period before the
Closing Date, prorated on a per diem

46

 

--------------------------------------------------------------------------------

 

basis, and (b) if such charges were paid before the Closing Date for a period
from and after the Closing Date, the Buyer shall pay to the Sellers an amount
equal to the amount of such charges reasonably allocated to the period from,
including and after the Closing Date, prorated on a per diem basis.

10.9Ground Lease Rent.

If the Property is subject to a Ground Lease where a Seller pays rent, then at
the Closing (a) if such Ground Lease rents are payable after the Closing Date
for a period before the Closing Date, the Sellers shall pay to the Buyer on the
Closing Date an amount equal to the amount of such Ground Lease rents allocated
to the period before the Closing Date, prorated on a per diem basis, and (b) if
such Ground Lease rents were paid before the Closing Date for a period from and
after the Closing Date, the Buyer shall pay to the Sellers an amount equal to
the amount of such Ground Lease rents reasonably allocated to the period from,
including and after the Closing Date, prorated on a per diem basis.

10.10Re-Adjustment.

(a)In the event any prorations or apportionments made under this Article X shall
prove to be incorrect for any reason, then any party hereto shall be entitled to
an adjustment to correct the same. Any item that cannot be finally prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available and reprorated when the information is
available.

(b)Notwithstanding anything to the contrary set forth herein, any reprorations
contemplated by this Agreement shall be completed by no later than forty-five
(45) days after the Closing Date, and from and after such date, neither Party
shall have any obligation to adjust any prorations under this Agreement.

(c)In the event Seller and Buyer are unable to agree with respect to the
re-adjustment of prorations or apportionments hereunder within ten (10) Business
Days following the applicable dates set forth in the preceding sub-paragraph,
such dispute shall be submitted to the Third-Party Accountant for resolution and
whichever party’s estimate is furthest from the Third-Party Accountant’s
resolution shall be responsible for the payment of the Third-Party Accountant’s
fees and costs in resolving the same.   Seller and Buyer agree that the decision
by the Third-Party Accountant shall be binding upon each of them.

(d)The obligations of the Sellers and the Buyer under this Article X shall
survive the Closing.

Article XI
SURVIVAL OF OBLIGATIONS; LIABILITY

11.1Liability of Sellers.

From and after the Closing Date, subject to the provisions of Section 11.3
below, the Sellers shall indemnify and hold harmless each of the Buyer, its
Affiliates, members and partners, and the partners, shareholders, officers,
directors, employees, representatives and agents of each of the

47

 

--------------------------------------------------------------------------------

 

foregoing (collectively, “Buyer-Related Entities”) against, and reimburse any
Buyer-Related Entity for, all losses, liabilities, claims, damages and expenses
and all costs, fees, expenses, damages, deficiencies, interest and
penalties  (including reasonable attorneys’ fees and disbursements) in
connection therewith (“Losses”) suffered or incurred by any such Buyer-Related
Entity, arising out of, or in any way relating to: (a) the failure of any
representations or warranties made by the Sellers in this Agreement or any Deed
to be true and correct as of the Closing Date (except to the extent such
representations and warranties relate to a specific date, in which case, the
failure of such representations and warranties to be true and correct as of such
specific date), other than any breach or inaccuracy in respect of which an
adjustment to the Gross Asset Value was made pursuant to Article X or about
which Buyer was aware as of the Closing Date and elected to close
notwithstanding such breach or inaccuracy; (b) any breach of, default under or
failure to perform any obligation or covenant made or to be performed by the
Sellers pursuant to in this Agreement or any Deed other than any breach, default
or failure to perform about which Buyer was aware as of the Closing Date and
elected to close notwithstanding such breach, default or failure to perform; and
(c) any Retained Liabilities.

11.2Liability of Buyer.

From and after the Closing Date, the Buyer shall indemnify and hold harmless
each of the Seller and the Sellers’ Related Entities against, and reimburse any
Sellers’ Related Entity for, all Losses suffered or incurred by any such
Sellers’ Related Entity arising out of, or in any way relating to: (a) the
failure of any representations or warranties made by the Buyer in this Agreement
to be true and correct as of the Closing Date (except to the extent such
representations and warranties relate to a specific date, in which case, the
failure of such representations and warranties to be true and correct as of such
specific date), other than any breach or inaccuracy in respect of which an
adjustment to the Gross Asset Value was made pursuant to Article X; (b) any
breach of, default under or failure to perform any obligation or covenant made
or to be performed by the Buyer pursuant to in this Agreement; and (c) except
for claims with respect to which Sellers are obligated to indemnify the
Buyer-Related Entities pursuant to Section 11.1, the ownership or operation of
the Transferred Assets after the Closing.

11.3Cap on Liability.

Notwithstanding anything to the contrary contained in this Agreement or in any
applicable Closing Document, the liability of the Sellers for Losses arising
pursuant to or in connection with the representations, warranties,
indemnifications, covenants or other obligations (whether express or implied) of
the Sellers under this Agreement (or in any Closing Document) shall not exceed
one and three-quarters percent (1.75%) of the Purchase Price in the aggregate
under this Agreement (the “Cap”), however, the Buyer shall not make any claims
for Losses in connection with the representations, warranties, indemnifications,
covenants or other obligations (whether express or implied) of the Sellers under
this Agreement unless such claims exceed $1,000,000 in the aggregate under this
Agreement (the “Deductible”) (at which point the Buyer shall be entitled to make
a claim for the aggregate amount of Losses in excess of the Deductible).

48

 

--------------------------------------------------------------------------------

 

11.4Survival.

(a)Except as otherwise set forth in this Agreement, the rights of the parties
hereto to indemnification under this Agreement with respect to any breach or
inaccuracy of the representations and warranties of the Sellers and the Buyer
contained in this Agreement and the applicable Closing Documents shall survive
until the six (6) month anniversary of the Closing Date.

(b)The rights of the parties hereto to indemnification under this Agreement
(i) with respect to any breach of or default under any covenant or other
agreement contained in this Agreement that by its nature is required to be
performed at or prior to the Closing, shall not survive the Closing, and (ii)
with respect to any covenant or other agreement contained in this Agreement
that, by its terms, is to have effect after the Closing, shall survive the
Closing for the period contemplated by such obligation or covenant, or, if no
period is contemplated, shall survive until the six (6) month anniversary of the
Closing.

11.5Notification of Claims.

(a)Except as otherwise provided in this Agreement, a Person that may be entitled
to be indemnified under this Agreement (the “Indemnified Party”), shall promptly
notify the party liable for such indemnification (the “Indemnifying Party”) in
writing of any pending or threatened claim, demand or circumstance that the
Indemnified Party has determined has given or would reasonably be expected to
give rise to a right of indemnification under this Agreement (including a
pending or threatened claim or demand asserted by a third party against the
Indemnified Party, such claim being a “Third Party Claim”), describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim, demand or circumstance (a “Claim Notice”); provided, however,
that the failure to provide such notice shall not release the Indemnifying Party
from any of its obligations under this Article XI except to the extent the
Indemnifying Party is prejudiced by such failure, it being understood that
notices for claims in respect of a breach or inaccuracy of a representation or
warranty or breach of or default under any obligation or covenant must be
delivered before the expiration of any applicable survival period specified in
Section 11.4(a).

(b)Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 11.5(a) with respect to any Third Party Claim, the
Indemnifying Party shall have the right (but not the obligation) to assume the
defense and control of any Third Party Claim upon written notice to the
Indemnified Party delivered within fifteen (15) Business Days of the
Indemnifying Party’s receipt of the applicable Claim Notice and, in the event
that the Indemnifying Party shall assume the defense of such claim, it shall
allow the Indemnified Party a reasonable opportunity to participate in the
defense of such Third Party Claim with its own counsel and at its own
expense.  The Person that shall control the defense of any such Third Party
Claim (the “Controlling Party”) shall select counsel, contractors and
consultants of recognized standing and competence after consultation with the
other party and shall take all steps reasonably necessary in the defense or
settlement of such Third Party Claim.

49

 

--------------------------------------------------------------------------------

 

(c)The Sellers or the Buyer, as the case may be, shall, and shall cause each of
its Affiliates and representatives to, reasonably cooperate with the Controlling
Party in the defense of any Third Party Claim.  The Indemnifying Party shall be
authorized to consent to a settlement of, or the entry of any judgment arising
from, any Third Party Claim, without the consent of any Indemnified Party;
provided that (i) such settlement shall not encumber any of the assets of the
Indemnified Party or contain any restriction or condition that would apply to
such Indemnified Party or to the conduct of the Indemnified Party’s business,
(ii) the Indemnifying Party shall pay all amounts arising out of such settlement
or judgment concurrently with the effectiveness of such settlement (subject to
Section 11.3, if applicable), and (iii) the Indemnifying Party shall obtain, as
a condition of any settlement or other resolution, a complete release of any
Indemnified Party potentially affected by such Third Party Claim.

11.6Mitigation.

Each of the parties hereto agrees to take commercial reasonable steps to
mitigate their respective Losses upon and after becoming aware of any fact,
event, circumstance or condition that has given rise to or would reasonably be
expected to give rise to, any Losses for which it would have the right to seek
indemnification hereunder.

11.7Additional Indemnification Provisions.

(a)Notwithstanding anything in this Agreement or in any applicable Closing
Document to the contrary, in no event shall either party hereto have any
liability under this Agreement (including under this Article XI) or any
applicable Closing Document for any consequential, incidental, indirect,
punitive or exemplary damages, including lost profits and opportunity costs
(except to the extent arising under any Third Party Claim).

11.8Exclusive Remedies.

Except as otherwise expressly set forth in this Agreement, and except as to
fraud, following the Closing, the indemnification provisions of this Article XI
shall be the sole and exclusive remedies of any Sellers’ Related Entities and
any Buyer-Related Entities, respectively, for any Losses (including any Losses
from claims for breach of contract, warranty, tortious conduct (including
negligence) or otherwise and whether predicated on common law, statute, strict
liability, or otherwise) that it may at any time suffer or incur, or become
subject to, as a result of, or in connection with, any breach of or inaccuracy
with respect to any representation or warranty set forth in this Agreement by
the Buyer or the Sellers, respectively, or any breach or failure by the Buyer or
the Sellers, respectively, to perform or comply with any obligation or covenant
set forth herein.  Without limiting the generality of the foregoing, the parties
hereto hereby irrevocably waive any right of rescission they may otherwise have
or to which they may become entitled.

11.9Sellers’ Post-Closing Liability.

Parent is an Affiliate of Sellers and, as a result thereof, Parent receives a
direct financial benefit from the transactions contemplated by this
Agreement.  In consideration of the foregoing benefit, the Purchase Price and
other good and valuable consideration paid to Sellers at Closing pursuant to
this Agreement and as a further inducement for Buyer to enter into this
Agreement, Parent, hereby (i) absolutely, unconditionally and irrevocably
guarantees the full and timely performance of the indemnification obligations,
covenants and conditions of Sellers pursuant to this Article XI.  The provisions
of this Section 11.9 shall expressly survive the Closing.  

50

 

--------------------------------------------------------------------------------

 

Article XII
TAX CERTIORARI PROCEEDINGS

12.1Prosecution and Settlement of Proceedings.

If any Tax reduction proceedings in respect of any Property, relating to any
fiscal years ending prior to the fiscal year in which the Closing occurs, are
pending at the time of the Closing, the relevant Seller reserves and shall have
the right to continue to prosecute and/or settle the same.  If any Tax reduction
proceedings in respect of any Property, relating to the fiscal year in which the
Closing occurs, are pending at the time of Closing, then the relevant Seller
reserves and shall have the right to continue to prosecute and/or settle the
same; provided, however, that such Seller shall not settle any such proceeding
without the Buyer’s prior written consent, which consent shall not be
unreasonably withheld or delayed.  The Buyer shall reasonably cooperate with
such Seller in connection with the prosecution of any such Tax reduction
proceedings.

12.2Application of Refunds or Savings.

Any refunds or savings in the payment of Taxes resulting from such Tax reduction
proceedings shall be applied first to reimburse the parties for their reasonable
third-party out of pocket costs and expenses in prosecuting such
proceedings.  Remaining refunds or savings shall belong to and be the property
of the Sellers if relating to Taxes payable in years prior to the Closing Year
and shall be allocated between the parties based on their periods of ownership
if relating to Taxes payable in the Closing Year.  Notwithstanding the
foregoing, if any refund related to the Closing Year or any prior year creates
an obligation to reimburse any Tenants under Leases for any rents or additional
rents paid or to be paid, that portion of such refund equal to the amount of
such required reimbursement (after deduction of allocable expenses as may be
provided in the Lease to such Tenant), then (a) if such refund is received by a
Seller, such Seller shall, subject to the Buyer’s reasonable approval of such
Seller’s calculations, pay the Buyer the aggregate amount of such reimbursement
obligation for disbursement to such Tenants, and (b) if such refund is received
by the Buyer, the Buyer shall first reimburse the Sellers for their reasonable
third-party out of pocket costs and expenses in prosecuting such proceedings,
and then, subject to the Seller’s reasonable approval of the Buyer’s
calculations, (i) disburse the aggregate amount of such required reimbursement
obligation to such Tenants, and (ii) pay the balance of such refund to the
Sellers to be allocated and disbursed in accordance with the second sentence of
this Section 12.2.  All attorneys’ fees and other expenses incurred in obtaining
such refunds or savings (except to the extent paid directly by and reimbursable
to the Sellers or the Buyer set forth above) shall be apportioned between the
Sellers and the Buyer in proportion to the gross amount of such refunds or
savings payable to the Sellers and the Buyer, respectively (without regard to
any amounts reimbursable to Tenants); provided, however, that neither the
Sellers nor the Buyer shall have any liability for any such fees or expenses in
excess of the refund or savings paid to such party unless such party initiated
such proceeding.

12.3Survival.

The provisions of this Article XII shall survive the Closing.

51

 

--------------------------------------------------------------------------------

 

Article XIII
DEFAULT

13.1Buyer Default.

(a)This Agreement may be terminated by the Sellers prior to the Closing if the
Buyer knowingly and willfully takes any action or omits to take any action, or
permits any of Buyer’s Related Entities to take any action, which action or
omission, to Buyer’s knowledge, would have the effect of causing any of the
representations, warranties or covenants of Buyer to be untrue in any material
respect as of the date such action is taken or omitted except to the extent that
such violation would not result in a Material Adverse Effect, or failed to
comply with any obligation or covenant applicable to the Buyer that would cause
any Closing Conditions set forth in Section 5.1 not to be satisfied, and such
Closing Condition is incapable of being satisfied by the earlier of (x) the
Outside Closing Date and (y) thirty (30) calendar days after the giving of
written notice by the Sellers to the Buyer of such breach or failure; provided,
however, that if the Closing does not occur solely as a result of the Buyer’s
failure to satisfy its obligation set forth in Section 5.1(d), then the Sellers
may terminate this Agreement at any time prior to the Outside Closing Date;
provided that the Sellers shall not have the right to terminate this Agreement
pursuant to this Section 13.1(a) if any of the Sellers are then in material
breach of any of their covenants or agreements set forth in this Agreement.

(b)In the event this Agreement is terminated pursuant to Section 13.1(a), this
Agreement shall be null and void and of no further force or effect and neither
party shall have any rights or obligations against or to the other except (i)
for those provisions hereof which by their terms expressly survive the
termination of this Agreement and (ii) as set forth in Section 13.1(c).

(c)In the event the Sellers terminate this Agreement pursuant to
Section 13.1(a), then the Escrow Agent shall, in accordance with the procedures
set forth in Section 14.4, (A) disburse the Good Faith Deposit and any interest
earned thereon to Sellers and (B) (i) to the extent the Earnest Money is held in
the form of immediately available wired funds, disburse the Earnest Money
(together with interest thereon) to the Sellers, or (ii) to the extent the
Earnest Money is held in the form of a letter of credit, deliver the letter of
credit to Sellers and Sellers shall make a drawing upon such receipt of the
letter of credit, and upon such disbursements, the Sellers and the Buyer shall
have no further obligations under this Agreement, except those which expressly
survive such termination.  The Buyer and the Sellers hereby acknowledge and
agree that it would be impractical and/or extremely difficult to fix or
establish the actual damage sustained by the Sellers as a result of a default by
the Buyer, and agree that the Earnest Money is a reasonable approximation
thereof.  Accordingly, the Earnest Money and Good Faith Deposit shall constitute
and be deemed to be the agreed and liquidated damages of the Sellers, and shall
be paid by the Escrow Agent to the Sellers as the Sellers’ sole and exclusive
remedy hereunder.

13.2Seller Default.

(a)If any Seller (x) knowingly and willfully takes any action or omits to take
any action, or permits any of Sellers’ Related Parties to take any action or
omit to take any action, which action or omission, to Sellers’ Knowledge, would
have the effect of causing any of the

52

 

--------------------------------------------------------------------------------

 

representations, warranties, or covenants of Sellers contained in this Agreement
to be untrue in any material respect as of the date such action is taken or
omitted except to the extent that such violation would not result in a Material
Adverse Effect, or (y) fails to perform any material covenant, obligation or
requirement under this Agreement and such failure or breach is not cured on or
before thirty (30) days following notice to the Sellers from Buyer, then Buyer,
as its sole remedy thereof, shall have the right to (i) obtain specific
performance of Sellers’ obligations hereunder pursuant to clause (d) below or
(ii) terminate this Agreement on or prior to the Closing Date.

(b)In the event this Agreement is terminated pursuant to Section 13.2(a), this
Agreement shall be null and void and of no further force or effect and neither
party shall have any rights or obligations against or to the other except (i)
for those provisions hereof which by their terms expressly survive the
termination of this Agreement and (ii) as set forth in Section 13.2(c) and (d).

(c)Upon termination of this Agreement by the Buyer pursuant to Section 13.2(a),
as the Buyer’s sole and exclusive remedy upon such termination (except for the
additional remedy provided in Section 13.2(d) below), (A) the Escrow Agent
shall, in accordance with the procedures set forth in Section 14.4, (i) to the
extent the Earnest Money is in the form of immediately available wired funds,
disburse the Earnest Money (together with interest thereon) to the Buyer, and
(ii) to the extent the Earnest Money is in the form of a letter of credit,
return such letter of credit to the Buyer, (B) Escrow Agent shall disburse the
Good Faith Deposit and any interest earned thereon to Buyer, and (C) Seller
shall reimburse the Buyer for the Buyer’s actual out-of-pocket expenses
(including any diligence costs and attorneys’ fees and expenses) paid by the
Buyer in connection with the transaction contemplated by this Agreement in an
amount not to exceed Two Million and No/100 Dollars ($2,000,000.00) in the
aggregate and upon the return of the Earnest Money, Good Faith Deposit and such
reimbursement, neither party shall have any other or further obligation to the
other hereunder except for obligations that expressly survive termination in
accordance with the terms of this Agreement.

(d)In lieu of terminating this Agreement pursuant to Section 13.2(a), the Buyer
may seek to specifically enforce the terms and provisions of this Agreement
(but, if such specific performance is elected, no other action (for damages or
otherwise) shall be permitted so long as such specific performance is granted to
the Buyer); provided that any action by the Buyer for specific performance must
be filed, if at all, within forty-five (45) days of the Outside Closing Date, as
may be extended, and the failure to file within such period shall constitute a
waiver by the Buyer of such right and remedy.  If the Buyer shall not have filed
an action for specific performance within the aforementioned time period or so
notified the Sellers of its election to terminate this Agreement, the Buyer’s
sole remedy for the Sellers’ default shall be to terminate this Agreement as set
forth above, to receive its Earnest Money and the Good Faith Deposit.

13.3Limitation on Sellers’ Liability.

(a)No partner, member, employee, shareholder or agent of the Sellers, nor any of
Sellers’ Related Entities, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at

53

 

--------------------------------------------------------------------------------

 

any time or times, heretofore or hereafter, and the Buyer and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to the Sellers’ assets for the payment of any claim or for any
performance, and the Buyer, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability.

(b)The provisions of this Section 13.3 shall survive the Closing hereunder or
sooner termination of this Agreement.

13.4Limitation on Buyer’s Liability.

(a)No partner, member, employee, shareholder or agent of the Buyer, nor any
Buyer-Related Entities, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Sellers and their respective successors and
assigns and, without limitation, all other persons and entities, shall look
solely to the Buyer’s assets for the payment of any claim or for any
performance, and the Sellers, on behalf of themselves and their successors and
assigns, hereby waive any and all such personal liability.

(b)The provisions of this Section 13.4 shall survive the Closing hereunder or
sooner termination of this Agreement.

Article XIV
MISCELLANEOUS

14.1Joint and Several Liability.

Each Seller who is a party as a Seller to this Agreement (“Seller Party”) shall
be jointly and severally liable for all of the obligations and liabilities of
such Seller (and each other Seller) under this Agreement.  Without limiting the
generality of the foregoing, (i) each reference herein to the Seller shall also
be deemed to refer to each Seller Party, (ii) references in this Agreement to
the phrase “received by the Sellers” (or words of similar import) shall mean
received by any Seller Party, (iii) references in this Agreement to the phrase
“given by the Sellers” (or words of similar import) shall mean given by any
Seller Party on behalf of the Sellers, and (iv) references in this Agreement to
the phrase “in the possession of the Sellers” (or words of similar import) shall
mean the possession of any Seller Party.  Each Seller Party hereby irrevocably
appoints CHP Partners, LP, a Delaware limited partnership (the “Seller Agent”),
to act as an agent for the Sellers (and for each Seller Party individually) in
connection with all actions to be taken by the Sellers and/or a Seller Party in
connection with this Agreement (including giving and receiving notices, granting
or denying of consents, and accepting payments to be made to the Sellers under
this Agreement); provided, however, that the granting of such authority shall in
no way be construed as creating any liability on the behalf of CHP Partners, LP
hereunder.  Accordingly (and without limiting the generality of the foregoing),
(1) if the Buyer pays any amounts in connection with this Agreement to the
Seller Agent (including the Cash Consideration Amount), then the same shall be
deemed duly paid to the Seller (and thus to all of the Seller Parties) for all
purposes of this Agreement; (2) any consent, approval, waiver or other notice
given by the Seller Agent to the Buyer shall be deemed to have been given by,
and shall be binding on, the Seller (and thus all of the Seller Parties)

54

 

--------------------------------------------------------------------------------

 

for all purposes of this Agreement, and the Buyer shall have the right to rely
on any such consent, approval or other notice so given; (3) any claim or
election by the Seller Agent to the Buyer shall be deemed a claim or election by
all of the Sellers and shall be binding on all Sellers, and the Buyer shall have
the right to rely thereon, and no duplicative claims shall be asserted; (4) any
notice given by the Buyer to the Seller Agent shall be deemed to have been given
to the Seller (and thus all of the Seller Parties) for all purposes of this
Agreement; and (5) each Seller Party hereby irrevocably appoints the Seller
Agent as the agent for the service of process on the Seller (and thus all of the
Seller Parties).  Notwithstanding the foregoing, Buyer may insist that any
action (such as the execution of a deed or other closing documents) that is
required to be taken by Sellers or any individual Seller Party pursuant to this
Agreement actually be taken by Seller (and thus all of the Seller Parties) or
such individual Seller Party, as the case may be (rather than by the Seller
Agent acting as agent therefor).  The provisions of this Section 14.1 shall
survive the Closing hereunder.

14.2Advisers.

(a)Each Seller represents and warrants to the Buyer that it has dealt with no
adviser, broker, salesman, finder or consultant with respect to this Agreement
or the transactions contemplated hereby, other than KeyBank Capital Markets,
Inc. and HFF Securities, L.P., and the Seller shall be responsible for paying
any commissions or other amounts due such advisers.  Each Seller agrees to
indemnify, protect, defend and hold the Buyer harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from the Sellers’
breach of the foregoing representation in this Section 14.2(a).  The provisions
of this Section 14.2(a) shall survive the Closing hereunder and any termination
of this Agreement.

(b)The Buyer represents and warrants to the Sellers that it has dealt with no
adviser, broker, salesman, finder or consultant with respect to this Agreement
or the transactions contemplated hereby, except for the advisers employed by the
Sellers and identified in Section 14.2(a) above (which shall be paid by the
Sellers in accordance with Section 14.2(a)).  The Buyer agrees to indemnify,
protect, defend and hold the Sellers harmless from and against all claims,
losses, damages, liabilities, costs, expenses (including reasonable attorneys’
fees and disbursements) and charges resulting from the Buyer’s breach of the
foregoing representation in this Section 14.2(b).  The provisions of this
Section 14.2(b) shall survive the Closing hereunder and any termination of this
Agreement.

14.3Confidentiality; Press Release; IRS Reporting Requirements.

(a)From and after the Effective Date, neither the Buyer nor any Seller shall
disclose the terms of this transaction, either before or after Closing, except
that this general prohibition shall not prevent (i) Sellers and the Buyer from
releasing a joint press release concerning the sale of the Transferred Assets
pursuant to Section 14.3(b) below, (ii) any party from disclosing any matters
set forth in this Agreement, or any of the terms and provisions of this
Agreement, if and to the extent that such disclosure is required by New York
Stock Exchange regulation or Applicable Law or a court or other binding order or
by applicable administrative rule or regulation or order of any regulatory or
supervisory agency or authority with competent jurisdiction over such matter,
including the U.S. Securities and Exchange Commission, and (iii) any party
issuing, filing or disclosing in a form or manner that is generally consistent
with such

55

 

--------------------------------------------------------------------------------

 

party’s prior disclosure of similar transactions or relationship in a form
previously delivered to the other party/parties, including, but not limited to,
the issuance of earnings press releases or the disclosure of supplemental
information in connection with such earnings press release; provided, however,
that in such instance the issuing party shall use good faith efforts to provide
the other party with reasonable notice and the right to review any such release
prior to the issuance of the same, and upon approval either party shall be
permitted to disseminate the approved information.  No provision of this Section
14.3(a) will be construed to prohibit (1) disclosures to appropriate authorities
of such information as may be legally required for federal or state securities,
Tax, accounting, or other reporting purposes or other Applicable Law, (2)
confidential disclosures to Affiliates of either any Seller or the Buyer, (3)
disclosures required in connection with legal proceedings to enforce the terms
and provisions of this Agreement, (4) disclosures by any Seller or the Buyer in
connection with the satisfaction of any condition precedent to the Closing, (5)
disclosures of matters of which there is public knowledge other than as a result
of disclosures made in breach hereof, (6) disclosure to the officers, employees,
agents, contractors, attorneys, accountants, advisors and consultants of the
parties on a need-to-know basis, and (7) disclosures to current and prospective
lenders, partners, members, investors and stockholders of the Buyer and its
Affiliates; provided that the Buyer shall advise each such Person of the
confidential nature of such information and that such Persons agree to maintain
the confidentiality thereof.

(b)The Sellers or the Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby; provided that the content of
any such press release shall be subject to the prior written consent of the
other party hereto (such consent not to be unreasonably withheld, conditioned or
delayed) if issued prior to the Closing.

(c)For the purpose of complying with any information reporting requirements or
other rules and regulations of the IRS that are or may become applicable as a
result of or in connection with the transaction contemplated by this Agreement,
including any requirements set forth in Income Tax Regulation Section 1.6045-4
and any successor version thereof (collectively, the “IRS Reporting
Requirements”), the Sellers and the Buyer hereby designate and appoint the
Escrow Agent to act as the “Reporting Person” (as that term is defined in the
IRS Reporting Requirements) to be responsible for complying with any IRS
Reporting Requirements.  The Escrow Agent hereby acknowledges and accepts such
designation and appointment and agrees to fully comply with any IRS Reporting
Requirements that are or may become applicable as a result of or in connection
with the transaction contemplated by this Agreement. Without limiting the
responsibility and obligations of the Escrow Agent as the Reporting Person, the
Sellers and the Buyer hereby agree to comply with any provisions of the IRS
Reporting Requirements that are not identified therein as the responsibility of
the Reporting Person.

14.4Escrow Provisions.

(a)The Escrow Agent shall hold the Good Faith Deposit and Earnest Money, to the
extent such Earnest Money is in the form of immediately available wired funds,
in escrow in an interest-bearing bank account at KeyBank National Association,
N.A. (the “Escrow Account”).

56

 

--------------------------------------------------------------------------------

 

(b)The Escrow Agent shall hold the Good Faith Deposit and Earnest Money in
escrow in the Escrow Account until the Closing or any other sooner termination
of this Agreement and shall hold or apply such proceeds in accordance with the
terms of this Section 14.4(b).  The Sellers and the Buyer understand that no
interest is earned on the Good Faith Deposit and Earnest Money during the time
it takes to transfer into and out of the Escrow Account. At the Closing, the
Good Faith Deposit and Earnest Money shall be paid by the Escrow Agent to, or at
the direction of, the Sellers.  If the Closing does not occur as a result of a
termination of this Agreement pursuant to Section 13.1(a), the Earnest Money and
the Good Faith Deposit, together with all interest earned thereon, shall be
disbursed to the Sellers.  If the Closing does not occur for any other reason
and either party makes a written demand upon the Escrow Agent for payment of
such amount, the Escrow Agent shall, within twenty-four (24) hours, give written
notice to the other party of such demand. If the Escrow Agent does not receive a
written objection within five (5) Business Days after the giving of such notice,
the Escrow Agent is hereby authorized to make such payment. If the Escrow Agent
does receive such written objection within such five (5) Business Day period or
if for any other reason the Escrow Agent in good faith shall elect not to make
such payment, the Escrow Agent shall continue to hold such amount until
otherwise directed by joint written instructions from the parties to this
Agreement or a final judgment of a court of competent jurisdiction. However, the
Escrow Agent shall have the right at any time to deposit the Earnest Money with
the clerk of the court of Orange County, Florida.  The Escrow Agent shall give
written notice of such deposit to the Sellers and the Buyer.  Upon such deposit,
the Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.

(c)Notwithstanding the foregoing, in the event a final, non-appealable order,
writ, judgment, injunction, decree, law, or regulation permanent restraining or
prohibiting the transfer of the Portfolio is entered by or with any Governmental
Authority, the Buyer may elect to terminate this Agreement, in which case, the
Escrow Agent shall, in accordance with the procedures set forth in Section 14.4,
(a) to the extent the Earnest Money is in the form of immediately available
wired funds, disburse the Earnest Money to the Buyer, other than the Good Faith
Deposit, which shall be disbursed to Sellers, or (b) to the extent the Earnest
Money is in the form of a letter of credit, return such letter of credit to the
Buyer, and this Agreement shall be deemed terminated and neither party shall
have any further rights or obligations under this Agreement.

(d)The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. The Sellers
and the Buyer shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses, including attorneys’
fees and disbursements, incurred in connection with the performance of the
Escrow Agent’s duties hereunder.

(e)The Escrow Agent has acknowledged its agreement to these provisions by
signing this Agreement in the place indicated following the signatures of the
Sellers and the Buyer.

57

 

--------------------------------------------------------------------------------

 

14.5Successors and Assigns; No Third-Party Beneficiaries.

The stipulations, terms, covenants and agreements contained in this Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective permitted successors and assigns (including any successor
entity after a public offering of stock, merger, consolidation, purchase or
other similar transaction involving a party hereto) and nothing herein expressed
or implied shall give or be construed to give to any person or entity, other
than the parties hereto and such assigns or designees, any legal or equitable
rights hereunder.

14.6Assignment.

This Agreement may not be assigned by the Buyer without the prior written
consent of the Sellers, which consent may be granted or withheld in the Sellers’
sole discretion. Notwithstanding the foregoing, upon written notice to Sellers
not less than twenty (20) Business Days’ prior to the Closing, (i) the Buyer may
assign this Agreement to one or more (a) direct or indirect subsidiaries of the
Buyer or any Affiliate of the Buyer in which the Buyer or the Buyer’s Affiliate
owns at least fifty percent (50%) of the direct or indirect ownership interests
in each such subsidiary or (b) Affiliates of the Buyer (as applicable, a
“Majority Owned or Controlled Entity”) and (ii) the Buyer may designate one or
more Majority Owned or Controlled Entities to which one or more of the
Transferred Assets will be assigned at the Closing (each, a “Designated
Subsidiary”).  Notwithstanding any assignment of this Agreement by Buyer, it
shall remain liable, jointly and severally with any such assignee, for the
obligations of “Buyer” under this Agreement.  Notwithstanding anything in this
Agreement to the contrary, at any time prior to the Closing, any Seller may
transfer any Asset to a single purpose entity that is directly or indirectly
wholly owned by such Seller or one of its Affiliates, and such single purpose
entity shall be deemed a “Seller” for all purposes under this Agreement and the
Closing Documents, as applicable, so long as (a) Sellers provide to Buyer at
least five (5) Business Days’ prior written notice before the consummation of
such transfer, and (b) the Title Company has confirmed to Buyer in writing that
such transfer does not jeopardize the conveyance of the Properties to Buyer at
Closing.  Notwithstanding any assignment of this Agreement by Seller, it shall
remain liable, jointly and severally with any such assignee, for the obligations
of “Seller” under this Agreement.

14.7Further Assurances.

From time to time, as and when requested by any party hereto, the other party
shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions as such other party may reasonably deem necessary or desirable
to consummate the transactions contemplated by this Agreement (including (i)
transferring back to the Sellers any asset or liability not contemplated by this
Agreement or any applicable Closing Document to be a Transferred Asset or an
Assumed Liability, respectively, which asset or liability was erroneously
transferred to the Buyer or one of its Affiliates at the Closing and (ii)
transferring to the Buyer (and having the Buyer assume) any asset or liability
contemplated by this Agreement or any applicable Closing Document to be a
Transferred Asset or an Assumed Liability, respectively, which was not
transferred to the Buyer or one of its Affiliates at the Closing).

58

 

--------------------------------------------------------------------------------

 

14.8Notices.

All notices, demands, consents, approvals, requests or other communications made
pursuant to, under or by virtue of this Agreement must be in writing and shall
be (i) personally delivered, (ii) delivered by express mail, Federal Express or
other comparable overnight courier service, (iii) transmitted by e-mail to the
appropriate e-mail address listed below, so long as such e-mail or attached
correspondence thereto expressly identifies in the subject line in ALL CAPITAL
LETTERS that such correspondence constitutes an official notice pursuant to this
Section 14.8; provided that, except with respect to notices in connection with
New Leases and new contracts pursuant to Section 3.3(c) and Section 3.3(d), a
copy is sent the same day by messenger or by Federal Express or other recognized
overnight delivery service, or (iv) mailed to the party to which the notice,
demand, consent, approval, request or other communication is being made by
certified or registered mail, postage prepaid, return receipt requested, as
follows:

 

(a)

To any Seller:

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Chief Financial Officer and General Counsel

Telephone No.: (407) 650-1000

Facsimile No.:  (407) 540-2576

E-Mail: Ixchell.duarte@cnl.com

E-Mail: tracey.bracco@cnl.com

 

With a copy to:

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: John D. Ruffier, Esquire

Telephone No.: (407) 843-4600

Facsimile No.: (407) 843-4444

E-Mail:  john.ruffier@lowndes-law.com

 

 

(b)

To the Buyer:

Welltower OM Group LLC

4500 Dorr Street

Toledo, Ohio 43615

Attention: Cheryl O’Connor, Esquire
E-Mail: coconnor@welltower.com

 




59

 

--------------------------------------------------------------------------------

 

With a copy to:

 

Welltower OM Group LLC

4500 Dorr Street

Toledo, Ohio 43615

Attention: Matthew McQueen, Esquire
E-Mail: mmcqueen@welltower.com

 

With an additional copy to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Steven D. Klein, Esquire

E-Mail: sklein@gibsondunn.com

 

(c)

To the Escrow Agent:

First American Title Insurance Company

420 S. Orange Avenue, Suite 250

Orlando, FL 32801

Attention: Metta Grier

E-Mail: mgrier@firstam.com

All notices (i) shall be deemed to have been given on the date that the same
shall have been delivered in accordance with the provisions of this Section 14.8
and (ii) may be given either by a party or by such party’s attorneys. Any party
may, from time to time, specify as its address for purposes of this Agreement
any other address upon the giving of five (5) days’ prior notice thereof to the
other parties.

14.9Entire Agreement.

This Agreement, the applicable Closing Documents and the Exhibits and Schedules
to each of the foregoing, collectively, contain all of the terms agreed upon
between the parties hereto with respect to the subject matter hereof, and all
understandings and agreements heretofore had or made among the parties hereto
are merged in this Agreement which alone fully and completely expresses the
agreement of the parties hereto.

14.10Amendments.

This Agreement may not be amended, modified, supplemented or terminated, nor may
any of the obligations of the Sellers or the Buyer hereunder be waived, except
by written agreement executed by the party or parties to be charged.

60

 

--------------------------------------------------------------------------------

 

14.11No Waiver.

No waiver by either party of any failure or refusal by the other party to comply
with its obligations hereunder shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.

14.12Governing Law.

This Agreement shall be governed by, interpreted under, and construed and
enforced in accordance with, the laws of the State of Delaware unless such
dispute relates to real property, then the laws and jurisdiction of the location
of such real property shall govern.

14.13Submission to Jurisdiction.

To the maximum extent permitted by Applicable Law each of the Buyer and each
Seller irrevocably submits to the jurisdiction of (a) the State of Delaware and
(b) the United States District Court for Delaware for the purposes of any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby.  Each of the Buyer and each Seller further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in Delaware with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each of the Buyer and each Seller irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (a) the State of Delaware and (b) the United States
District Court for Delaware, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

14.14Severability.

If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

14.15Section Headings.

The headings of the various Sections of this Agreement have been inserted only
for purposes of convenience, are not part of this Agreement and shall not be
deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement.

14.16Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

61

 

--------------------------------------------------------------------------------

 

14.17Construction.

The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any exhibits or amendments
hereto.

14.18Recordation.

Neither this Agreement nor any memorandum or notice of this Agreement may be
recorded by any party hereto without the prior written consent of the other
party hereto, which consent shall be in such party’s sole and absolute
discretion.  The provisions of this Section 14.18 shall survive the Closing
hereunder or any termination of this Agreement.

14.19Exclusivity.

During the term of this Agreement, neither the Sellers nor their Affiliates,
agents, representatives or employees shall solicit, authorize the solicitation
of, or enter into any agreement or discussions with any third party concerning
any offer or possible offer for a third party to acquire, finance, refinance the
Assets, the Properties, or any interest therein (whether debt or equity,
directly or indirectly) or with respect to any similar transaction except as may
be required by any fiduciary duty of the board of directors of the Company to
its stockholders or as may be required under the ROFO Documents or ROFR
Documents.

14.20Attorney’s Fees.

In the event that either party shall bring an action or legal proceeding for an
alleged breach of any provision of this Agreement or any representation,
warranty, covenant or agreement herein set forth, or to enforce, protect,
determine or establish any term, covenant or provision of this Agreement or the
rights hereunder of either party, the prevailing party shall be entitled to
recover from the non-prevailing party, as a part of such action or proceedings,
or in a separate action brought for that purpose, reasonable attorneys’ fees and
costs, expert witness fees and court costs as may be fixed by the court or jury.

14.21Waiver of Trial by Jury.

The Sellers and the Buyer hereby irrevocably and unconditionally waive any and
all right to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to, this Agreement. The provisions
of this Section 14.21 shall survive the Closing hereunder or termination hereof.

14.22Date for Performance.

If the time period by which any right, option or election provided under this
Agreement must be exercised, or by which any act required hereunder must be
performed, or by which the Closing must be held, expires on a Saturday, Sunday
or legal or bank holiday, then such time period shall be automatically extended
through the close of business on the next regularly scheduled Business Day.

62

 

--------------------------------------------------------------------------------

 

14.23Time of the Essence.

Time shall be of the essence of this Agreement and each and every term and
condition hereof.

14.24Excluded Assets.

Notwithstanding anything in this Agreement to the contrary, in the event any
Person exercises any of its ROFO/ROFR Options (each, an “Exclusion Event”), then
this Agreement will be deemed amended, without any further action on the part of
the Buyer or the Sellers, with respect to the Assets associated with each such
Exclusion Event (each, an “Excluded Asset”) as follows:

(a)the Excluded Assets shall be removed from the definition of Transferred
Assets and all references to such Property and the Asset-Related Property
related thereto in this Agreement shall be deemed deleted;

(b)for purposes of Closing, such Excluded Assets will not be transferred to the
Buyer and the obligations of the Buyer and the Sellers with respect to Closing
shall not apply to such Excluded Assets;

(c)the Sellers will not make any representation or warranty with respect to such
Excluded Assets as of the Closing Date;

(d)the Gross Asset Value shall be reduced by an amount equal to the Allocated
Asset Value for such Excluded Assets; and

(e)The Sellers will not have any obligation to transfer to the Buyer, and the
Buyer will not have any right to acquire, such Excluded Assets; provided,
however, if any such Excluded Asset thereafter fails to close under the
provisions of the applicable  ROFO Document or ROFR Document and as a result are
no longer encumbered by the same with respect to a sale to Buyer, then Sellers
agree to sell and Buyer agrees to purchase any such Excluded Asset pursuant to
the terms of this Agreement within thirty (30) days following the satisfaction
of the Buyer’s conditions to closing with respect to any such Excluded
Asset.  This provision shall expressly survive for a period of six (6) months
following Closing.

14.25Tenant Improvements Under Construction.

Certain of the Assets have tenant improvement work under construction as set
forth on Schedule 3.2(c)(i) (each, a “TI Job Under Construction”, and
collectively, the “TI Jobs Under Construction”), which schedule shows the amount
of the tenant allowances and indicates which leases contain adjustments of Fixed
Rent.  Pursuant to Section 10.7, the Sellers have agreed to either pay or credit
the Buyer for all Leasing Costs payable under any Existing Leases under the
circumstances described in the first sentence of Section 10.7, which Leasing
Costs may include tenant allowance and construction costs. From and after the
Closing: (i) the Buyer agrees to fund all construction costs in connection with
TI Jobs Under Construction; (ii) the Sellers agree to assign to the Buyer, and
the Buyer agrees to assume, all of the construction Contracts in connection with
the TI Jobs Under Construction; and (iii) the Buyer agrees that, notwithstanding
the obligations of the Sellers under Section 8.5, the Buyer will deliver to the
Title Company a title affidavit certifying

63

 

--------------------------------------------------------------------------------

 

the TI Jobs Under Construction and indemnifying the Title Company for Liens
arising from the TI Jobs Under Construction; and (iv) the Sellers agree to allow
the Buyer to seek to obtain prior to the Closing estoppel certificates from each
such counterparty to the contracts governing all such TI Jobs Under Construction
to the effect that such contracts are in full force and effect, there are no
defaults thereunder, and the contractor has been paid by the Sellers for all
bills rendered through the Closing (it being understood and agreed that this
right in favor of the Buyer shall not constitute a closing condition hereunder).

14.26Interpretation.

Unless expressly provided otherwise in this Agreement, or unless the context
requires otherwise:

(a)the term “party” when used in this Agreement means a party to this Agreement;

(b)references to any Person (including any party hereto) includes such Person’s
successors and permitted assigns;

(c)if any action is to be taken by any party pursuant to this Agreement on a day
that is not a Business Day, such action shall be taken on the next Business Day
following such day;

(d)the terms “include”, “includes” and “including” when used herein shall be
deemed to be following by the phrase “without limitation” unless such phrase
otherwise appears;

(e)the words “hereof’, “hereby” and “herein” and words of similar meaning when
used in this Agreement refer to this Agreement in its entirety and not to any
particular Article, Section or provision hereof;

(f)the word “will” shall be construed to have the same meaning as the word
“shall”; and

(g)the phrase “to the extent” shall mean the extent or degree to which a subject
of thing extends, and shall not simply be construed to mean the word “if”.

Each party has participated in the drafting of this Agreement and there shall be
no presumption of construing ambiguity against the drafting person of this
Agreement or any provision hereof.

14.27“As-Is” Sale.

Buyer acknowledges and agrees that except as specifically set forth herein, no
Sellers have not made, do not make, and will not make, and specifically negate
and disclaim, any representations, warranties, promises, covenants, agreements
or guaranties of any kind or character whatsoever, whether express or implied,
oral or written, past, present, or future, of, as to, concerning or with respect
to (a) the value, nature, quality or condition of any Property, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Property, (c)

64

 

--------------------------------------------------------------------------------

 

the suitability of the Property for any and all activities and uses which Buyer
may conduct thereon, (d) the compliance of or by the Property or its operation
with any laws, rules, ordinances or regulations of any applicable governmental
authority or body, (e) the habitability, merchantability, marketability,
profitability or fitness for a particular purpose of the Property, (f) the
manner or quality of the construction or materials, if any, incorporated into
the Property, (g) the manner, quality, state of repair or lack of repair of the
Property, or (h) any other matter with respect to the Property, and
specifically, that Sellers have not made, do not make and specifically disclaim
any representations regarding compliance with any environmental protection,
pollution or land use laws, rules, regulations, orders or requirements,
including the existence in or on the property of hazardous materials (as defined
below), except as specifically set forth herein.  Buyer further acknowledges and
agrees that to the maximum extent permitted by law, and subject to the
warranties and representations specifically set forth herein, the sale of the
Properties as provided for herein is made on an “as is” condition and basis with
all faults.

14.28Disclosure Regarding Schedules.

Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that the disclosures set forth in the schedules attached
to this Agreement (individually or collectively, as the context requires,
“Schedule(s)”) are qualified in their entirety by references to the specific
provisions of this Agreement and are not intended to constitute, and shall not
be construed as constituting or broadening any representations, warranties,
covenants or obligations of Sellers or their Affiliates hereunder, except as and
to the extent provided in this Agreement.  The Schedules are arranged by
sections corresponding to the sections in this Agreement.  Any disclosure made
in any Schedule with reference to any section or Schedule of this Agreement
shall be deemed to be a disclosure with respect to any other section or Schedule
of this Agreement (regardless of whether or not a specific cross-reference is
made thereto) to the extent its relevance to such other section or Schedule is
reasonably apparent.  Further if Buyer has knowledge that any Schedule is
inaccurate or incomplete and Buyer nonetheless proceeds with the Closing, Seller
shall have no liability for any such inaccurate or incomplete Schedule, and the
same shall not be deemed a Seller default hereunder.  The Schedules and Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein.

[Remainder of page intentionally left blank.]

 

65

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

CHP WESTVILLE IN MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP KNOXVILLE PLAZA A

MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP KNOXVILLE PLAZA B MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP JEFFERSON COMMONS CONDO MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP LINCOLN PLAZA AZ MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

1

 

 

--------------------------------------------------------------------------------

 

 

 

Senior Vice President

 

CHP NORTH MOUNTAIN AZ MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP CHESTNUT COMMONS OH MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP ESCONDIDO CA MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP CALVERT MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP MEDICAL ARTS MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 




 

2

 

 

--------------------------------------------------------------------------------

 

 

CHP DUNKIRK MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP CORAL SPRINGS FL MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP BAY MEDICAL CA MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP CHULA VISTA CA MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

 

CHP HOUSTON TX MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

3

 

 

--------------------------------------------------------------------------------

 

 

CHP GLENDALE CA MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP CLAREMONT CA OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

 

CHP NEWBURYPORT MA

MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP MARGATE FL MEDICAL PARK OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP NOVI MI MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 




 

4

 

 

--------------------------------------------------------------------------------

 

 

CHP BEND OR MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP 959 LANE CA MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP 971 LANE CA MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP DURHAM NC MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP ROXBORO NC MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 




 

5

 

 

--------------------------------------------------------------------------------

 

 

CHP CHAPEL HILL NC MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP OXFORD NC MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP CARY NC MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP BIRMINGHAM AL MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP FREDERICK MD-PATRIOT MOB OWNER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

 

6

 

 

--------------------------------------------------------------------------------

 

 

CHP FREDERICK MD-LIBERTY MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP COLUMBIA MO PLAZA 1 MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP COLUMBIA MO PLAZA 2 MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP COLUMBIA MO PLAZA 4 MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP MIDTOWN-CHARLOTTE NC MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

 

7

 

 

--------------------------------------------------------------------------------

 

 

CHP PRESBYTERIAN-CHARLOTTE NC

MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP METROVIEW-CHARLOTTE NC MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP HUNTERSVILLE NC MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP MATTHEWS NC MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP KNOXVILLE TN MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 




 

8

 

 

--------------------------------------------------------------------------------

 

 

CHP CLYDE NC MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP SPIVEY I-JONESBORO GA MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP SPIVEY II-JONESBORO GA MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP ROME GA MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP HENDERSON NV PAVILION IV MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 



 

9

 

 

--------------------------------------------------------------------------------

 

CHP HENDERSON NV PAVILION V MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP HENDERSON NV PAVILION VI MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP CINCINNATI OH MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP JACKSONVILLE FL MOB

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP SAN ANTONIO TX MOB OWNER, LP,

a Delaware limited partnership

 

 

 

By:

 

CHP San Antonio TX MOB GP, LLC,

 

 

a Delaware limited liability company,

 

 

General Partner

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 



 

10

 

 

--------------------------------------------------------------------------------

 

OWNER OF LLC INTERESTS IN YUMA JOINT VENTURE:

 

CHP YUMA AZ MOB MEMBER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

YUMA MOB PROPERTY OWNER:

 

CHP YUMA AZ MOB OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP HOUSTON TX HOSPITAL

OWNER, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 

CHP NC SPECIALTY HOSPITAL

OWNER, LLC

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Tracey B. Bracco

 

 

Tracey B. Bracco,

 

 

Senior Vice President

 




 

11

 

 

--------------------------------------------------------------------------------

 

 

BUYER:

 

WELLTOWER OM GROUP LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ Justin R. Skiver

Name:

 

Justin R. Skiver

Title:

 

Authorized Signatory

 




 

12

 

 

--------------------------------------------------------------------------------

 

JOINDER BY PARENT

The undersigned, CHP PARTNERS, LP, a Delaware limited partnership and the parent
of the Sellers under this Agreement, hereby joins in this Agreement for the sole
and exclusive purposes of guaranteeing the indemnification obligations of the
Sellers set forth in Section 11.1 and for no other purposes whatsoever.  

 

CHP PARTNERS, LP, a Delaware limited partnership

 

 

 

 

 

 

By:

 

CHP GP, LLC, a Delaware limited liablity company, General Partner

 

 

 

By:

 

CNL Healthcare Properties, Inc., a Maryland corporation, Managing Member

 

 

 

By:

 

/s/ Tracey B. Bracco

Name:

 

Tracey B. Bracco

Title:

 

SVP

 

 

Agreement of Purchase and Sale




 

13

 

 

--------------------------------------------------------------------------------

 

JOINDER BY ESCROW AGENT

First American Title Insurance Company National Commercial Services, Orlando,
Florida, referred to in this Agreement as the “Escrow Agent,” hereby
acknowledges that it received this Agreement executed by the Sellers and the
Buyer as of the 27th day of December, 2018, and accepts the obligations of the
Escrow Agent as set forth herein.  Escrow Agent further acknowledges that it
received the Earnest Money on the 31st day of December, 2018. The Escrow Agent
hereby agrees to hold and distribute the Earnest Money in accordance with the
terms and provisions of the Agreement.

 

FIRST AMERICAN TITLE INSURANCE COMPANY NATIONAL COMMERCIAL SERVICES

 

 

 

 

 

 

By:

 

/s/ Metta Grier

 

 

Name:  Metta Grier

 

 

Title:  Sr. Commercial Closer

 

 

Agreement of Purchase and Sale


 

14

 

 